Exhibit 10.2

 

FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT

 

DATED AS OF AUGUST 21, 2012

 

AMONG

 

INLAND REAL ESTATE CORPORATION,
AS BORROWER

 

AND

 

KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

 

KEYBANC CAPITAL MARKETS
AS CO-LEAD ARRANGER

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENT

 

AND

 

WELLS FARGO SECURITIES, LLC
(f/k/a/ Wachovia Capital Markets, LLC)
AS CO-LEAD ARRANGER

 

AND

 

BANK OF AMERICA, N.A.
AS CO-SYNDICATION AGENT

 

AND

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AS CO-LEAD ARRANGER

 

AND

 

RBS CITIZENS, NATIONAL ASSOCIATION D/B/A CHARTER ONE,

AS CO-DOCUMENTATION AGENT

 

AND

 

BANK OF MONTREAL,

AS CO-DOCUMENTATION AGENT

 

AND

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS

 

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fifth Amended and Restated Credit Agreement, dated as of August 21, 2012,
is among Inland Real Estate Corporation, a corporation organized under the laws
of the State of Maryland (the “Borrower”), KeyBank National Association, a
national banking association, both individually as a “Lender” and as
“Administrative Agent”, Wells Fargo Bank, National Association, both
individually as a “Lender” and as a “Co-Syndication Agent,” Bank of America,
N.A., both individually as a “Lender” and as “Co-Syndication Agent” (the
Co-Syndication Agents will collectively be referred to as the “Syndication
Agent”), KeyBanc Capital Markets as a “Co-Lead Arranger,” Wells Fargo
Securities, LLC, as a “Co-Lead Arranger,” Merrill Lynch, Pierce, Fenner & Smith
Incorporated as a “Co-Lead Arranger” (the Co-Lead Arrangers will collectively be
referred to as “Lead Arrangers”), RBS Citizens, National Association d/b/a
Charter One, both individually as a “Lender” and as a “Co-Documentation Agent,”
Bank of Montreal, both individually as a “Lender” and as a “Co-Documentation
Agent” and the several banks, financial institutions and other entities which
may from time to time become parties to this Agreement as additional “Lenders”.

 

RECITALS

 

A.        The Borrower is primarily engaged in the business of purchasing,
owning, operating, leasing and managing retail properties.

 

B.         The Borrower is qualified as a real estate investment trust under
Section 856 of the Code.

 

C.         The Borrower and certain of the Lenders are parties to that certain
Fourth Amended and Restated Credit Agreement dated June 24, 2010 (as may have
been further amended, the “Existing Agreement”).

 

D.        The Borrower has requested that such Lenders agree to amend and
restate the Existing Agreement to modify the terms and provisions thereof,
including without limitation modifications to modify the applicable margins and
fees thereunder, to provide for future increases in the maximum aggregate amount
of loans available thereunder, and to provide for an extension of the Facility
Termination Date.  The Lenders have agreed to do so.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“ABR Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Schedule 8 attached hereto used in calculating the
interest rate applicable to the Floating Rate Advances, subject to the
conditions set forth in such Schedule 8 with respect to the effective date of
changes in such applicable margins.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than

 

--------------------------------------------------------------------------------


 

securities having such power only by reason of the happening of a contingency)
or a majority (by percentage or voting power) of the outstanding partnership
interests of a partnership.

 

“Adjusted Annual EBITDA” means, as of any date, an annualized amount determined
by multiplying four (4) times the Consolidated Net Income for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by (i) adding or deducting for, as appropriate, any adjustment made
under GAAP for straight lining of rents, gains or losses from sales of assets,
extraordinary items, depreciation, amortization, interest expenses, the
Consolidated Group Pro Rata Share of interest, depreciation and amortization in
Investment Affiliates; and (ii) deducting from such annualized amount an annual
amount for capital expenditures equal to $0.15 per square foot times the
weighted daily average gross leaseable area of Projects owned by the
Consolidated Group or any Investment Affiliate (but only deducting the
applicable Consolidated Group Pro Rata Share of such amount with respect to such
Investment Affiliate) during such fiscal quarter.

 

“Adjusted Annual NOI” means, as of any date, with respect to any group of
Projects, an annualized amount determined by multiplying four (4) times the
aggregate Net Operating Income attributable to such Projects for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by an annual amount for capital expenditures equal to $0.15 per square
foot times the gross leaseable area of such Projects; adding or deducting for,
as appropriate, any adjustment made to under GAAP for straight lining of rents,
gains, or losses from sales of assets, extraordinary items, depreciation,
amortization, or interest expense; and (i) deducting therefrom any income
attributable to Excluded Tenants but only if and to the extent that the
aggregate amount of such income attributable to Excluded Tenants would be
greater than 5% of all other elements of aggregate Adjusted Annual NOI without
regard to such income and (ii) adding or deducting for, as appropriate, any
adjustment made to under GAAP for straight lining of rents, gains, or losses
from sales of assets, extraordinary items, depreciation, amortization or
interest expense.

 

“Adjusted Unencumbered NOI” means, as of any date, Unencumbered NOI for the most
recent fiscal quarter of the Borrower for which financial results have been
reported less an amount for capital expenditures equal to $0.0375 per gross
leasable square foot ($0.15 per annum divided by four quarters) times the
weighted average gross leasable area of Qualifying Unencumbered Properties owned
by the Borrower and the Subsidiary Guarantors during such fiscal quarter.

 

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of Fixed Rate Advances, for the same Interest Period,
including without limitation Swingline Advances.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.  In no event shall
Administrative Agent or any Lender be deemed to be an affiliate of Borrower.

 

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which is $175,000,000, as such amount may be
increased pursuant to Section 2.4 hereof.

 

- 2 -

--------------------------------------------------------------------------------


 

“Agreement” means this Fifth Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

 

“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the LIBOR Base
Rate that would apply to a one month LIBOR Interest Period beginning on such day
plus 1.00% per annum, and (iii) the sum of Federal Funds Effective Rate for such
day plus 1/2 % per annum.

 

“Anti-Terrorism Laws” is defined in Section 5.28.

 

“Applicable Margin” means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin.

 

“Approved Fund” means any mutual fund, investment fund or other fund that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender, or
(iii) an entity or Affiliate of any entity that administers or manages a Lender.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Financial Officer or Senior Vice President
and General Counsel of the Borrower, acting singly.

 

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.

 

“Borrower” means Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland, and its successors and assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.11.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

 

“Capitalization Rate” means .0775.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

- 3 -

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means, as of any date:

 

(a)        securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;

 

(b)        mutual funds organized under the United States Investment Company Act
rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

(c)        certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

 

(d)        certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

 

(e)        bonds or other obligations having a short term unsecured debt rating
of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt
rating of not less than A1 by Moody’s issued by or by authority of any state of
the United States, any territory or possession of the United States, including
the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

 

(f)        repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (a) of this definition maturing on or
prior to a date one month from the date the repurchase agreement is entered
into;

 

(g)        short term promissory notes rated not less than A-1+ by S&P, and not
less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and

 

(h)        commercial paper (having original maturities of not more than 365
days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

 

“Change of Control” means (i) any change in the ownership of the Borrower which
results in less than eighty percent (80%) of the Borrower’s Capital Stock being
held by Persons who were either shareholders on the Agreement Execution Date,
spouses, relatives or estates of such shareholders or trustees holding for the
benefit of such shareholders or their spouses, relatives or estates, or (ii) any

 

- 4 -

--------------------------------------------------------------------------------


 

change in the membership of the Borrower’s Board of Directors which results in
the board members as of any date after the Agreement Execution Date constituting
less than 50% of the total board members at any time during the two (2) year
period following such date.

 

“Change in Management” means the failure of at least two (2) of Brett A. Brown,
D. Scott Carr or Mark E. Zalatoris to continue to be active on a daily basis in
the management of the Borrower provided that if any such individuals shall die
or become disabled the Borrower shall have sixty (60) days to retain a
replacement executive of comparable experience which is reasonably satisfactory
to the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and issue Facility Letters of Credit not exceeding the amount set forth opposite
its signature below or as set forth in any Notice of Assignment relating to any
assignment that has become effective pursuant to Section 12.3.2, as such amount
may be modified from time to time pursuant to the terms hereof.

 

“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and scheduled principal payments in
respect of any such Indebtedness which is not amortized through equal periodic
installments of principal and interest over the term of such Indebtedness)
required to be made during such period by any member of the Consolidated Group
plus (c) a percentage of all such scheduled principal payments required to be
made during such period by any Investment Affiliate on Indebtedness taken into
account in calculating Consolidated Interest Expense, equal to the greater of
(x) the percentage of the principal amount of such Indebtedness for which any
member of the Consolidated Group is liable and (y) the Consolidated Group Pro
Rata Share of such Investment Affiliate.

 

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

 

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

 

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.

 

“Consolidated Net Income” means, for any period, the sum of (i) consolidated net
income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) without duplication, the
applicable Consolidated Group Pro Rata Share of the net income (or loss) of each
Investment Affiliate for such period determined in accordance with GAAP.

 

- 5 -

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

 

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP, plus (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group, less (c) with
respect to each consolidated Subsidiary of the Borrower in which the Borrower
does not directly or indirectly hold a 100% ownership interest, a percentage of
any Indebtedness of such consolidated Subsidiary which is not a Guarantee
Obligation of the Borrower equal to the percentage ownership interest in such
consolidated Subsidiary which is not held directly or indirectly by the
Borrower.

 

“Construction in Progress” means, as of any date, the total construction cost
expended as of the applicable date to construct any Projects then under
development plus the book value of all land not then included in Unimproved
Land.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.12.

 

“Convertible Notes” means Inland Real Estate Corporation $29,215,000, 5.0%
Convertible Senior Notes Due 2029 which closed on August 10, 2010.

 

“Credit Rating” means, as of any date, with respect to any one of Moody’s, S&P
and Fitch, the most recent credit rating of Borrower issued by such rating
agency prior to such date.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

 

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.14.

 

“Development Project” means a Project currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements) related to the development have not been completed.  A
Development Project on which all improvements (other than tenant improvements)
related to the development of such Project have been completed for at least 12
months shall cease to constitute a Development Project notwithstanding the fact
that such Project has not achieved an Occupancy Rate of at least 80%.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender or Approved Fund related to such Lender, (c) any
commercial bank having a combined capital and surplus of $5,000,000,000 or more,
(d) the central bank of any country which is a member of the Organization for
Economic Cooperation and Development, (e) any savings bank, savings and loan
association or similar financial institution which (A) has a net worth of
$500,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar

 

- 6 -

--------------------------------------------------------------------------------


 

to those extended under this Agreement and (C) is operationally and procedurally
able to meet the obligations of a Lender hereunder to the same degree as a
commercial bank, and (f) any other financial institution (including a mutual
fund or other fund) approved by the Administrative Agent and, unless a Default
shall have occurred and be continuing, Borrower (such approval not to be
unreasonably withheld or delayed) having total assets of $500,000,000 or more
which meets the requirements set forth in subclauses (B) and (C) of
clause (e) above; provided that each Eligible Assignee must either (a) be
organized under the Laws of the United States of America, any State thereof or
the District of Columbia or (b) be organized under the Laws of the Cayman
Islands or any country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of such a country, and
(i) act hereunder through a branch, agency or funding office located in the
United States of America and (ii) be exempt from withholding of tax on
interest.  Notwithstanding anything herein to the contrary, at no time shall
Borrower, its Affiliates, or any Subsidiary thereof, be considered an “Eligible
Assignee.”

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiary or any of their
respective assets or Projects.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

 

“Excluded Tenants” means, as of any date, any tenant at one of the Projects that
either (i) is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law or (ii) is not operating
its business in its demised premises at such Project, unless such tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB-- or above by S&P and Baa3 or above by Moody’s.

 

“Executive Order” is defined in Section 5.28.

 

“Existing Agreement” is defined in the Recitals hereto.

 

“Extension Notice” is defined in Section 2.3.

 

“Facility Fee” is defined in Section 2.6.

 

“Facility Fee Percentage” means, as of any date, the percentage set forth in the
column headed “Facility Fee Percentage” on Schedule 8 that is in effect on such
date.

 

“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement and shall include the two Facility Letters of
Credit issued under the Existing Agreement which are outstanding as of the
Agreement Execution Date.

 

“Facility Letter of Credit Fee” is defined in Section 2A.8.

 

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit,

 

- 7 -

--------------------------------------------------------------------------------


 

including the sum of (a) the Reimbursement Obligations and (b) the aggregate
undrawn face amount of the then outstanding Facility Letters of Credit.

 

“Facility Letter of Credit Sublimit” means $25,000,000.

 

“Facility Obligations” means all Obligations other than the Related Swap
Obligations.

 

“Facility Termination Date” means August __, 2016, subject to extension as
provided for in Section 2.3.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Agreement
Execution Date and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

“Fee Letter” is defined in Section 2.8.

 

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent, which must provide customary protections for a potential
leasehold mortgagee (“Mortgagee”) which include, among other things (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure or complete foreclosure, and has failed to
do so, (iii) provision for a new lease to the Mortgagee as tenant on the same
terms if the ground lease is terminated for any reason, (iv) transferability of
the tenant’s interest under the ground lease without any requirement for consent
of the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement for consent of the ground lessor, and (vi) that the tenant under the
ground lease is entitled to all insurance proceeds and condemnation awards
(other than the amount attributable to landlord’s fee interest in the land if an
adjustment in rent is provided for in connection therewith).

 

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate.

 

“Fitch” means Fitch Ratings and its successors.

 

“Fixed Charges” shall mean, as of any date, the sum of (i) Consolidated Debt
Service for the most recent fiscal quarter of Borrower for which financial
results have been reported times four (4), plus (ii) all dividends payable on
account of preferred stock or preferred operating partnership units of the
Borrower or any other Person in the Consolidated Group (including dividends to
Inland Ryan joint ventures) with respect to the four (4) immediately preceding
fiscal quarters of Borrower for which financial results have been reported.

 

“Fixed Rate” means the LIBOR Rate.

 

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

 

- 8 -

--------------------------------------------------------------------------------


 

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin, changing when and as the
Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Forward Purchase Commitments” means those agreements for the acquisition of a
Project or Projects (or of ownership interests therein) for an agreed and
specified purchase price entered into by Borrower, another member of the
Consolidated Group or an Investment Affiliate which have become unconditional
due to the expiration of any due diligence period or other right of purchaser to
terminate such agreement, other than as a result of a default by the seller, a
casualty or condemnation or the failure of another customary closing condition.

 

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time and the denominator of which
is the total amount disbursed and outstanding to Borrower by all of the Lenders
at such time.

 

“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be

 

- 9 -

--------------------------------------------------------------------------------


 

such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

“Implied Debt Service” means, as of any date, an imputed annual amount of
principal and interest that would be due on a principal amount equal to all
Unsecured Indebtedness outstanding on such date (including without limitation
all reimbursement obligations on account of letters of credit then outstanding)
if such principal amount were a fully amortizing loan with equal monthly
payments of principal and interest over a period of thirty years at a per annum
interest rate equal to the greater of (a) 7.00% and (b) the sum of (i) the then
current yield on obligations of the United States Treasury having the closest
maturity date to the tenth (10th) anniversary of such date of calculation, and
(ii) 2.50%.

 

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) the attributable Indebtedness of such Person with respect all Capitalized
Lease Obligations and Synthetic Lease Obligations, (e) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Group, Guarantee
Obligations of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) all net obligations of such Person under Swap
Contracts, and (i) all liabilities secured by any lien (other than liens for
taxes not yet due and payable) on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

 

“Intellectual Property” is defined in Section 5.20.

 

“Interest Period” means a LIBOR Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, holds an ownership interest whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group, excluding those Persons in whom the Consolidated Group’s ownership
interest is evidenced only by Marketable Securities.

 

“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
any of S&P, Fitch, or Moody’s, respectively.

 

“Issuance Date” is defined in Section 2A.4(a)(ii).

 

“Issuance Notice” is defined in Section 2A.4(c).

 

- 10 -

--------------------------------------------------------------------------------


 

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.  KeyBank shall be the sole Issuing
Bank.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Letter of Credit Collateral Account” is defined in Section 2A.9.

 

“Letter of Credit Request” is defined in Section 2A.4(a).

 

“Leverage Based Pricing Grid” is defined in Schedule 8.

 

“Leverage Ratio” means, as of any date, the ratio of Consolidated Outstanding
Indebtedness to Total Asset Value.

 

“LIBOR Advance” means an Advance that bears interest at the LIBOR Rate.

 

“LIBOR Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Schedule 8 attached hereto used in calculating the
interest rate applicable to LIBOR Advances, subject to the conditions set forth
in such Schedule 8 with respect to the effective date of changes in such
applicable margins.

 

“LIBOR Base Rate” means, the average rate (rounded upwards to the nearest
1/16th) with respect to a LIBOR Advance for the relevant LIBOR Interest Period,
the applicable British Bankers’ Association LIBOR rate for deposits in U.S.
dollars as reported by any generally recognized financial information service as
of 11:00 a.m. (London time) two Business Days prior to the first day of such
LIBOR Interest Period, and having a maturity equal to such LIBOR Interest
Period, provided that, if no such British Bankers’ Association LIBOR rate is
available to the Administrative Agent, the applicable LIBOR Base Rate for the
relevant LIBOR Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such LIBOR Interest Period, in the approximate
amount of KeyBank’s relevant LIBOR Loan and having a maturity equal to such
LIBOR Interest Period.

 

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, or six months, to the extent
deposits with such maturities are available to the Administrative Agent,
commencing on a Business Day, as selected by Borrower; provided, however, that
(i) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall continue to and end on the next succeeding Business Day,
unless the result would be that such LIBOR Interest Period would be extended to
the next succeeding calendar month, in which case such LIBOR Interest Period
shall end on the next preceding Business Day and (ii) any LIBOR Interest Period
which begins on a day for which there is no numerically corresponding date in
the calendar month in which such LIBOR Interest Period would otherwise end shall
instead end on the last Business Day of such calendar month.

 

- 11 -

--------------------------------------------------------------------------------


 

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

 

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, and
any other document from time to time evidencing or securing indebtedness
incurred by the Borrower under this Agreement, as any of the foregoing may be
amended or modified from time to time.

 

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

 

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maximum Commitment Increase” is defined in Section 2.4.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

- 12 -

--------------------------------------------------------------------------------


 

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding interest expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs.  As used herein “Management Fees” means, with
respect to each Project for any period, an amount equal to the greater of
(i) actual management fees payable with respect thereto and (ii) three percent
(3%) per annum on the aggregate base rent and percentage rent due and payable
under leases at such Project.

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

 

“Notice of Assignment” is defined in Section 12.3(b).

 

“Obligations” means the Advances, the Facility Letter of Credit Obligations, the
Related Swap Obligations and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.

 

“Occupancy Rate” means with respect to a Project at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Project actually occupied by tenants that are not affiliated with the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage of such Project.  For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Project notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

 

“Participants” is defined in Section 12.2(a).

 

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

 

“Permitted Acquisitions” are defined in Section 6.15.

 

“Permitted Liens” are defined in Section 6.16.

 

- 13 -

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 

“Prohibited Person” is defined in Section 5.28.

 

“Project” means any real estate asset owned by Borrower or any of its
Subsidiaries or any Investment Affiliate, and operated or intended to be
operated as a retail property.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Qualifying Unencumbered Property” means any Stabilized Retail Project which as
of any date of determination, (a) is wholly owned by a Subsidiary Guarantor, in
fee simple or under the terms of a Financeable Ground Lease, (b) is located in
the United States, (c) is not, nor is any interest of the Borrower or any
Subsidiary therein, subject to any lien other than Permitted Liens set forth in
Sections 6.16(a) through 6.16(d) or a Negative Pledge; (d) with respect to which
(i) none of the Borrower’s direct or indirect ownership interest in such
Subsidiary Guarantor is subject to any lien, or agreement  (including any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Project) which prohibits or limits the ability of such
Subsidiary Guarantor to create, incur, assume or suffer to exist any Lien upon
any Projects or Capital Stock of such Subsidiary Guarantor or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person:  (x) to sell, transfer or otherwise dispose of such Project and
(y) to create a Lien on such Project as security for Indebtedness of the
Borrower or such Subsidiary Guarantor, as applicable; (e) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such Project) which entitles any Person
to the benefit of any Lien (other than Permitted Liens set forth in Sections
6.16(a) through 6.16(d)) on any Project or Capital Stock of such Subsidiary
Guarantor or would entitle any Person to the benefit of any such Lien upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause); (f) is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Project as evidenced by a certification of the Borrower;  and (g) when
aggregated with all other Qualifying Unencumbered Properties, results in the
Qualifying Unencumbered Properties as a whole having at least eighty percent
(80%) of their aggregate gross leasable area physically occupied.  No asset
shall be deemed to be unencumbered unless both such asset and all Capital Stock
of the Subsidiary Guarantor owning such asset is unencumbered and neither such
Subsidiary Guarantor nor any other intervening Subsidiary between the Borrower
and such Subsidiary Guarantor has any Indebtedness for borrowed money (other
than Indebtedness due to the Borrower).

 

“Ratings Based Pricing Grid” is defined in Schedule 8.

 

- 14 -

--------------------------------------------------------------------------------


 

“Recourse Indebtedness” means any Indebtedness of Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

 

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances and Facility Letter of Credit
Obligations. Notwithstanding the foregoing (i) the Commitments of, and Advances
made by, any Lender which is a Defaulting Lender shall be excluded from the
calculations of the Aggregate Commitment and aggregate Advances and Facility
Letter of Credit Obligations for such purposes during the period that such
Lender is a Defaulting Lender, and (ii) at such times as there are two or more
Lenders hereunder, the “Required Lenders” must include at least two of such
Lenders even if one Lender holds more than 66 2/3% of the Aggregate Commitment
or aggregate Advances and Facility Letter of Credit Obligations.

 

“Reserve Requirement” means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

- 15 -

--------------------------------------------------------------------------------


 

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Stabilized Retail Projects” mean any neighborhood shopping centers, community
shopping centers, sale/leaseback with retail tenants, stand-alone, triple net
retail properties and any other stabilized Projects approved by the
Administrative Agent.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Wholly-Owned Subsidiary of the Borrower which
is required to execute a Subsidiary Guaranty pursuant to Section 6.13.

 

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 5 and such other Wholly-Owned
Subsidiaries as may hereafter be obligated to join in such guaranty as provided
in Section 6.13, substantially in the form of Exhibit F, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap

 

- 16 -

--------------------------------------------------------------------------------


 

Contracts, as determined based upon one or more mid market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

 

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

 

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $25,000,000.

 

“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.

 

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.18 hereof.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Term Loan” means that certain term loan in the initial amount of $175,000,000
being made to Borrower by the Lenders pursuant to a Second Amended and Restated
Term Loan Agreement of even date with this Agreement, as it may from time to
time hereafter be further amended.

 

“Total Asset Value” means, as of any date, (i) Adjusted Annual NOI attributable
to Projects owned by the Borrower or a member of the Consolidated Group
(excluding 100% of the Adjusted Annual NOI attributable to Projects not owned
for the entire fiscal quarter on which Adjusted Annual NOI is calculated and for
the five (5) immediately proceeding entire fiscal quarters and excluding all
lease termination fees and all interest and dividend income), divided by the
Capitalization Rate, plus (ii) 100% of the price paid for any such Projects
first acquired by the Borrower or a member of the Consolidated Group during such
period of six (6) consecutive entire fiscal quarters, plus (iii) Unrestricted
Cash, Cash Equivalents and Marketable Securities owned by the Consolidated Group
as of the end of the last such fiscal quarter, plus (iv) the Consolidated
Group’s Pro Rata Share of (A) Adjusted Annual NOI attributable to Projects owned
by Investment Affiliates (excluding Adjusted Annual NOI attributable to Projects
not owned for the entire fiscal quarter on which Adjusted Annual NOI is
calculated and for the five (5) entire immediately preceding fiscal quarters)
divided by (B) the Capitalization Rate, plus (v) the Consolidated Group Pro Rata
Share of the price paid for such Projects first acquired by an Investment
Affiliate during such period of six (6) consecutive entire fiscal quarters, plus
(vi) the Consolidated Group Pro Rata Share of Unrestricted Cash, Cash
Equivalents and Marketable Securities owned by Investment Affiliates as of the
end of the last such fiscal quarter plus (vii) Construction in Progress and
First Mortgage Receivables of the Borrower or any other member of the
Consolidated Group (with each such asset valued at the lower of its acquisition
cost and its fair market value), plus (viii) Unimproved Land (with each such
asset valued at the lower of its acquisition cost and its fair market value).
For purposes of this definition, to the extent that the aggregate amount
included in Total Asset Value on account of clause (ii) and clause (v) above
would exceed fifteen percent (15%) of Total Asset Value, one or more of the
Projects eligible to be valued under such clauses shall be designated by
Borrower and eliminated from valuation under such clauses to the extent
necessary to cause the aggregate amount included in Total Asset Value under
clause (ii) and clause (v) to be less than fifteen percent (15%) of Total Asset
Value. Such eliminated Projects shall instead be valued under clause (i) or
clause (iv) above, as applicable, notwithstanding the exclusions stated therein.

 

“Transferee” is defined in Section 12.4.

 

- 17 -

--------------------------------------------------------------------------------


 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Advance.

 

“Unencumbered Asset Value” means, as of any date, the sum of (a) (i) the
aggregate Adjusted Unencumbered NOI attributable to Qualifying Unencumbered
Properties then owned by Borrower or a Subsidiary Guarantor which have been
owned by Borrower or a Subsidiary Guarantor for the most recent full fiscal
quarter for which financial results of Borrower have been reported and for the
five (5) immediately preceding entire fiscal quarters multiplied by four and
divided by (ii) the Capitalization Rate plus (b) the aggregate acquisition cost
of all Qualifying Unencumbered Properties then owned by Borrower or a Subsidiary
Guarantor but not so owned for such period of six (6) consecutive entire fiscal
quarters, plus (c) the GAAP book value of Development Projects not subject to
any Lien (other than Permitted Liens set forth in Sections 6.16(a) through
6.16(d)) or any Negative Pledge, plus (d) all Unrestricted Cash, Cash
Equivalents, and Marketable Securities and all First Mortgage Receivables
(valued at the lower of its acquisition cost and its fair market value).  For
purposes of this definition, to the extent (i) the aggregate amount included in
Unencumbered Asset Value under clause (d) above would exceed 10% of the
Unencumbered Asset Value, or (ii) the aggregate amount included in Unencumbered
Asset Value attributable to Development Properties under clause (c) above would
exceed 15% of the Unencumbered Pool Asset  Value or the aggregate amount
included under clause (c) and (d) together would exceed 20% of Unencumbered
Asset Value, such excess shall be excluded.  To the extent Unencumbered Asset
Value attributable to Qualifying Unencumbered Properties which are occupied
pursuant to Financeable Ground Leases would exceed 10% of Unencumbered Asset
Value, such excess shall be excluded.

 

“Unencumbered Leverage Ratio” means, as of any date, the then-current
Unencumbered Asset Value divided by the then-current Unsecured Indebtedness.

 

“Unencumbered NOI” means, as of any date, the sum of (a) the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to all Qualifying Unencumbered Properties owned
for the entirety of such fiscal quarter as of the last day of such fiscal
quarter plus, (b) in the case of any Qualifying Unencumbered Property that was
owned as of the last day of such fiscal quarter by Borrower or a Subsidiary
Guarantor, but not so owned for the full fiscal quarter, the additional amount
of Net Operating Income that would have been earned if such Qualifying
Unencumbered Property had been so owned for the full fiscal quarter.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

 

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Cash, Cash Equivalents and Marketable Securities” means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrower or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

 

- 18 -

--------------------------------------------------------------------------------


 

“Unsecured Indebtedness” means all Consolidated Outstanding Indebtedness that is
not Secured Indebtedness, including without limitation the Convertible Notes.

 

“Unused Fee” is defined in Section 2.7.

 

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.25% per annum, if the sum of the Advances and Facility Letter of
Credit Obligations outstanding on such day is 50% or more of the Aggregate
Commitment, or (ii) 0.35% per annum if the sum of the Advances and Facility
Letter of Credit Obligations outstanding on such day is less than 50% of the
Aggregate Commitment.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE CREDIT

 

2.1.      Generally.  Subject to the terms and conditions of this Agreement,
Lenders severally agree to make Advances through the Administrative Agent to
Borrower from time to time prior to the Facility Termination Date, and to
support the issuance of the Facility Letters of Credit under Article IIA of this
Agreement, provided that the making of any such Advance or the issuance of such
Facility Letter of Credit will not:

 

(i)         cause the then-current Outstanding Facility Amount to exceed the
then-current Aggregate Commitment; or

 

(ii)        cause the then-current outstanding Swingline Advances to exceed the
Swingline Commitment; or

 

(iii)       cause the then outstanding Facility Letters of Credit Obligations to
exceed the Facility Letter of Credit Sublimit.

 

2.2.      Advances.  The Advances may be Swingline Advances, ratable Floating
Rate Advances or ratable Fixed Rate Advances.  Each Lender shall fund its
Percentage of each such Advance (other than a Swingline Advance) and no Lender
will be required to fund any amounts which, when aggregated with such Lender’s
Percentage of all other Advances then outstanding and of all Facility Letter of
Credit Obligations, would exceed such Lender’s then-current Commitment.  This
facility (“Facility”) is a revolving credit facility and, subject to the
provisions of this Agreement, Borrower may request Advances hereunder, repay
such Advances and reborrow Advances at any time prior to the Facility
Termination Date.

 

2.3.      Extension. The Facility Termination Date can be extended at the
Borrower’s request for one (1) extension period of one year upon written notice
to the Administrative Agent received by the Administrative Agent not earlier
than 120 days and not later than 90 days prior to the then-current Facility
Termination Date (an “Extension Notice”), provided that (i) no Default or
Unmatured Default has

 

- 19 -

--------------------------------------------------------------------------------


 

occurred and is continuing when the Extension Notice is given and on the day
immediately preceding the first day of such extension period, (ii) all of the
covenants of the Borrower hereunder are being complied with when such Extension
Notice is given and on the day immediately preceding the first day of such
extension period as evidenced by a compliance certificate in substantially the
same form of the Certificate attached as Exhibit C, and (iii) the Borrower pays,
along with the Extension Notice, an extension fee to the Administrative Agent
for the account of the Lenders equal to two-tenths of one percent (0.20%) of the
then-current Aggregate Commitment.

 

2.4.                        Termination or Increase in Aggregate Commitment. 
The Borrower shall have the right to terminate the Aggregate Commitment in full
by giving written notice thereof to the Administrative Agent not less than one
(1) Business Day prior to the date of such termination and by repaying all
Obligations in full on such date.  The Borrower shall also have the right from
time to time, provided no Default or Unmatured Default has occurred and is then
continuing, to increase the Aggregate Commitment up to a maximum of
(A) $275,000,000 or (B) if the outstanding amount of the Term Loan has been
increased at any time to an amount in excess of $175,000,000, an amount equal to
$275,000,000 less the aggregate amount of all such increases in the Term Loan
(the “Maximum Commitment Increase”). Such increase may be effected by either
adding new lenders as Lenders (subject to the Administrative Agent’s prior
written approval of the identity of such new lenders) or by obtaining the
agreement, which shall be at such Lender’s or Lenders’ sole discretion, of one
or more of the then current Lenders to increase its or their Commitments.  The
Administrative Agent shall use commercially reasonable efforts to arrange such
increased Commitments and the Borrower’s approval of any new lenders shall not
be unreasonably withheld or delayed.  On the effective date of any such
increase, the Borrower shall pay to the Administrative Agent and Co-Syndication
Agents any amounts due to them under the Fee Letter and to each lender providing
such additional Commitment the up-front fee agreed to by the Borrower.  Such
increases shall be evidenced by the execution and delivery of an amendment
regarding increase in the form of Exhibit A attached hereto by the Borrower, the
Administrative Agent and the new lender or existing Lender providing such
additional Commitment, a copy of which shall be forwarded to each Lender by the
Administrative Agent promptly after execution thereof.  On the effective date of
each such increase in the Aggregate Commitment, the Borrower and the
Administrative Agent shall cause the new or existing Lenders providing such
increase, by either funding more than its or their Percentage of new Advances
made on such date or purchasing shares of outstanding Loans held by the other
Lenders or a combination thereof, to hold its or their Percentage of all
Advances outstanding at the close of business on such day.  The Lenders agree to
cooperate in any required sale and purchase of outstanding Advances to achieve
such result.  In no event shall the Aggregate Commitment exceed $175,000,000
plus the Maximum Commitment Increase without the approval of all of the Lenders.

 

2.5.                        Final Principal Payment. Any outstanding Advances
and all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date.

 

2.6.                        Facility Fee.  From and after the date that Borrower
obtains an Investment Grade Rating from at least two (2) of Moody’s, Fitch and
S&P, a facility fee (the “Facility Fee”) shall accrue and be payable by Borrower
to the Administrative Agent for the account of each Lender and shall be computed
on a daily basis by multiplying (i) the Facility Fee Percentage applicable to
such day, expressed as a per diem rate, times (ii) the Aggregate Commitment in
effect on such day.    The Facility Fee shall be payable quarterly in arrears on
the first Business Day of each calendar quarter (for the prior calendar quarter)
and upon any termination of the Aggregate Commitment in its entirety.  Following
its receipt of any such Facility Fee, Administrative Agent shall promptly pay to
each Lender an aggregate amount equal to the sum of such Lender’s applicable
Percentage of the daily amount of such Facility Fee, based on such Lender’s
Commitment on such day.  The Facility Fee shall be computed on a 360 day year,
and actual days elapsed.

 

- 20 -

--------------------------------------------------------------------------------


 

2.7.                        Unused Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender an unused facility fee (the
“Unused Fee”) equal to an aggregate amount computed on a daily basis for such
calendar year by multiplying the Unused Fee Percentage applicable to such day,
calculated as a per diem rate, times the excess of the Aggregate Commitment over
the Outstanding Facility Amount on such day.  The Unused Fee shall be payable
quarterly in arrears on the first Business Day after the last day of each
calendar quarter. From and after the date that Borrower obtains an Investment
Grade Rating from at least two (2) of Moody’s, Fitch and S&P, no further Unused
Fees shall accrue hereunder.

 

2.8.                        Other Fees.  The Borrower agrees to pay all fees
payable to the Administrative Agent, the Co-Syndication Agents and the Co-Lead
Arrangers pursuant to the Borrower’s separate letter agreement with the
Administrative Agent, the Co-Syndication Agents and the Co-Lead Arrangers (such
letter agreement will be referred to as the “Fee Letter”).

 

2.9.                        Minimum Amount of Each Advance.  Each Advance shall
be in the minimum amount of $1,000,000; provided, however, that any Floating
Rate Advance may be in the amount of the unused Aggregate Commitment.

 

2.10.                Optional Principal Payments.  The Borrower may from time to
time pay, without penalty or premium, all or any part of outstanding Floating
Rate Advances on one (1) Business Day prior notice to the Administrative Agent. 
A Fixed Rate Advance may be paid on the last day of the applicable Interest
Period or, if and only if the Borrower pays any amounts due to the Lenders under
Section 3.4 as a result of such prepayment, on a day prior to such last day.

 

2.11.                Method of Selecting Types and Interest Periods for New
Advances.  Each Advance hereunder shall consist of Loans made from the several
Lenders ratably in proportion to the ratio their respective Commitments bear to
the Aggregate Commitment, except for Swingline Loans which shall be made by the
Swingline Lender in accordance with Section 2.18.  The Borrower shall select the
Type of Advance and, in the case of each Fixed Rate Advance, the Interest Period
applicable to each Advance from time to time.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) in the form
attached as Exhibit I (i) not later than 3:00 p.m. Cleveland time on the
Business Day immediately preceding the Borrowing Date of each Floating Rate
Advance (other than Swingline Advances), (ii) not later than 10:00 a.m.
Cleveland time, at least three (3) Business Days before the Borrowing Date for
each LIBOR Advance, and (iii) not later than 10:00 a.m. Cleveland, Ohio time on
the same day as the Borrowing Date for each Swingline Advance, which shall
specify:

 

(i)                                  the Borrowing Date, which shall be a
Business Day, of such Advance;

 

(ii)                              the aggregate amount of such Advance;

 

(iii)                          the Type of Advance selected and;

 

(iv)                          in the case of each Fixed Rate Advance, the
Interest Period applicable thereto.

 

The Administrative Agent shall provide a copy to the Lenders by facsimile of
each Borrowing Notice and each Conversion/Continuation Notice not later than the
close of business on the Business Day it is received.  Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland to the
Administrative Agent at its address specified pursuant to Article XIII on each
Borrowing Date not later than (i) 10:00 a.m. (Cleveland time), in the case of
Floating Rate Advances which have been requested by a Borrowing Notice given to
the Administrative Agent not later than 3:00 p.m. (Cleveland time) on the
Business Day immediately preceding such Borrowing Date, or (ii) noon

 

- 21 -

--------------------------------------------------------------------------------


 

(Cleveland time) in the case of all other Advances.  The Administrative Agent
will make the funds so received from the Lenders available to the Borrower at
the Administrative Agent’s aforesaid address.

 

No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than seven
(7) different Interest Periods for LIBOR Advances outstanding at any one time.

 

2.12.                Conversion and Continuation of Outstanding Advances. 
Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Fixed Rate Advances.  Each Fixed
Rate Advance shall continue as a Fixed Rate Advance until the end of the then
applicable Interest Period therefor, at which time such Fixed Rate Advance shall
be automatically converted into a Floating Rate Advance unless the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Fixed Rate Advance
either continue as a Fixed Rate Advance for the same or another Interest Period
or be converted to an Advance of another Type.  Subject to the terms of
Section 2.9, the Borrower may elect from time to time to convert all or any part
of an Advance of any Type into any other Type or Types of Advances; provided
that any conversion of any Fixed Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a Fixed Rate Advance or continuation of a Fixed
Rate Advance not later than 10:00 a.m. (Cleveland time), at least three Business
Days, in the case of a conversion into or continuation of a LIBOR Advance, prior
to the date of the requested conversion or continuation, specifying:

 

(i)                                  the requested date which shall be a
Business Day, of such conversion or continuation;

 

(ii)                              the aggregate amount and Type of the Advance
which is to be converted or continued; and

 

(iii)                          the amount and Type(s) of Advance(s) into which
such Advance is to be converted or continued and, in the case of a conversion
into or continuation of a Fixed Rate Advance, the duration of the Interest
Period applicable thereto.

 

2.13.                Changes in Interest Rate, Etc.  Each Floating Rate Advance
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is converted from a Fixed
Rate Advance into a Floating Rate Advance pursuant to Section 2.12 to but
excluding the date it becomes due or is converted into a Fixed Rate Advance
pursuant to Section 2.12 hereof, at a rate per annum equal to the Floating Rate
for such day.  Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate.  Each Fixed Rate Advance shall bear interest
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Fixed Rate Advance.

 

2.14.                Rates Applicable After Default.  Notwithstanding anything
to the contrary contained in Section 2.11 or 2.12, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Fixed Rate Advance. 
During the continuance of a Default the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Fixed Rate Advance shall bear interest for the remainder of

 

- 22 -

--------------------------------------------------------------------------------


 

the applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum and (ii) each Floating Rate Advance shall bear interest
at a rate per annum equal to the Floating Rate otherwise applicable to the
Floating Rate Advance plus 2% per annum; provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.

 

2.15.                Method of Payment.  All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (local time) on the date when due
and shall be applied ratably by the Administrative Agent among the Lenders.

 

(a)                               As provided elsewhere herein, all Lenders’
interests in the Advances and the Loan Documents shall be ratable undivided
interests and none of such Lenders’ interests shall have priority over the
others.  Each payment delivered to the Administrative Agent for the account of
any Lender or amount to be applied or paid by the Administrative Agent to any
Lender shall be paid promptly (on the same day as received by the Administrative
Agent if received prior to noon (local time) on such day and otherwise on the
next Business Day) by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.  Payments received by the
Administrative Agent but not timely funded to the Lenders shall bear interest
payable by the Administrative Agent at the Federal Funds Effective Rate from the
date due until the date paid.  The Administrative Agent is hereby authorized to
charge the account of the Borrower maintained with KeyBank for each payment of
principal, interest and fees as it becomes due hereunder.

 

2.16.                Notes; Telephonic Notices.  Each Lender is hereby
authorized to record the principal amount of each of its Loans and each
repayment on the schedule attached to its Note, provided, however, that the
failure to so record shall not affect the Borrower’s obligations under such
Note.  The Borrower hereby authorizes the Lenders and the Administrative Agent
to extend, convert or continue Advances, effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any Authorized
Officer.  The Borrower agrees to deliver promptly to the Administrative Agent a
written confirmation, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice signed by an Authorized Officer. 
If the written confirmation differs in any material respect from the action
taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.  The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the Type of Advance, and the applicable interest rate, if
for a Fixed Rate Advance.  Upon a Lender’s furnishing to Borrower an affidavit
to such effect, if a Note is mutilated, destroyed, lost or stolen, Borrower
shall deliver to such Lender, in substitution therefore, a new note containing
the same terms and conditions as such Note being replaced.

 

2.17.                Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Advance shall be payable on each Payment Date, commencing with
the first such date to occur after the date hereof, at maturity, whether by
acceleration or otherwise, and upon any termination of the Aggregate Commitment
in its entirety under Section 2.4 hereof.  Interest, Unused Fees, Facility
Letter of Credit Fees and all other fees shall be calculated for actual days
elapsed on the basis of a 360-day year.  Interest shall be payable for the day
an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment.  If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

- 23 -

--------------------------------------------------------------------------------


 

2.18.                Swingline Advances.  In addition to the other options
available to the Borrower hereunder, the Swingline Commitment shall be available
for Swingline Advances subject to the following terms and conditions.  Swingline
Advances shall be made available for same day borrowings provided that notice is
given in accordance with Section 2.11 hereof.  All Swingline Advances shall bear
interest at the Floating Rate.  It is acknowledged and agreed by the Swingline
Lender that the aggregate amount of Swingline Advances outstanding hereunder
may, in certain instances when aggregated with the Swingline Lender’s ratable
Loans hereunder, exceed the amount of the Swingline Lender’s total Commitment.
No Swingline Advance may be made to repay a Swingline Advance, but Borrower may
repay Swingline Advances from subsequent pro rata Advances hereunder.  On the
third (3rd) Business Day after such a Swingline Advance was made, if such
Swingline Advance has not been repaid by the Borrower, each Lender irrevocably
agrees to purchase its Percentage of any Swingline Advance made by the Swingline
Lender regardless of whether the conditions for disbursement are satisfied at
the time of such purchase, including the existence of an Unmatured Default or
Default hereunder provided that Swingline Lender did not have actual knowledge
of such Unmatured Default or Default at the time the Swingline Advance was made
and provided further that no Lender (other than Swingline Lender) shall be
required to have total outstanding Loans plus its Percentage of Facility Letters
of Credit exceed its Commitment.  Such purchase shall take place on the date of
the request by Swingline Lender so long as such request is made by noon
(Cleveland time), and otherwise on the Business Day following such request.  All
requests for purchase shall be in writing.  From and after the date it is so
purchased, each such Swingline Advance shall, to the extent purchased, (i) be
treated as a Loan made by the purchasing Lenders and not by the selling Lender
for all purposes under this Agreement and the payment of the purchase price by a
Lender shall be deemed to be the making of a Loan by such Lender and shall
constitute outstanding principal under such Lender’s Note, and (ii) shall no
longer be considered a Swingline Advance except that all interest accruing on or
attributable to such Swingline Advance for the period prior to the date of such
purchase shall be paid when due by the Borrower to the Administrative Agent for
the benefit of the Swingline Lender and all such amounts accruing on or
attributable to such Loans for the period from and after the date of such
purchase shall be paid when due by the Borrower to the Administrative Agent for
the benefit of the purchasing Lenders.  If prior to purchasing its Percentage of
a Swingline Advance one of the events described in Section 7.7 shall have
occurred and such event prevents the consummation of the purchase contemplated
by preceding provisions, each Lender will purchase an undivided participating
interest in the outstanding Swingline Advance in an amount equal to its
Percentage of such Swingline Advance.  From and after the date of each Lender’s
purchase of its participating interest in a Swingline Advance, if the Swingline
Lender receives any payment on account thereof, the Swingline Lender will
distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment was received by
the Swingline Lender and is required to be returned to the Borrower, each Lender
will return to the Swingline Lender any portion thereof previously distributed
by the Swingline Lender to it.  If any Lender fails to so purchase its
Percentage of any Swingline Advance, such Lender shall be deemed to be a
Defaulting Lender hereunder.

 

2.19.                Notification of Advances, Interest Rates and Prepayments. 
The Administrative Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder not later than the close of business on the Business Day such
notice is received by the Administrative Agent.  The Administrative Agent will
notify each Lender of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

 

2.20.                Lending Installations.  Each Lender may book its Loans at
any Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation.  Each Lender may, by written or telex
notice to the

 

- 24 -

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.

 

2.21.                Non-Receipt of Funds by the Administrative Agent.  Unless
the Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.  If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.

 

2.22.                Replacement of Lenders under Certain Circumstances.  The
Borrower shall be permitted to replace any Lender which (a) is not capable of
receiving payments without any deduction or withholding of United States federal
income tax pursuant to Section 3.5, or (b) cannot maintain its Fixed Rate Loans
at a suitable Lending Installation pursuant to Section 3.3, with a replacement
bank or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to Borrower) no Unmatured
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any Fixed Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.5 and (viii) any such replacement shall not be
deemed to be a waiver of any rights which the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 

2.23.                Usury.  This Agreement and each Note are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of

 

- 25 -

--------------------------------------------------------------------------------


 

interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

ARTIICLE IIA

 

LETTER OF CREDIT SUBFACILITY

 

2A.1                 Obligation to Issue.  Subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, the Issuing Bank hereby agrees to issue for the
account of the Borrower, one or more Facility Letters of Credit in accordance
with this Article IIA, from time to time during the period commencing on the
Agreement Execution Date and ending on a date sixty (60) days prior to the
Facility Termination Date.

 

2A.2                 Types and Amounts.  The Issuing Bank shall not:

 

(a)                               issue any Facility Letter of Credit if the
aggregate maximum amount then available for drawing under Letters of Credit
issued by such Issuing Bank, after giving effect to the Facility Letter of
Credit requested hereunder, shall exceed any limit imposed by law or regulation
upon such Issuing Bank;

 

(b)                              issue any Facility Letter of Credit if, after
giving effect thereto, (1) the then applicable Outstanding Facility Amount would
exceed the then current Aggregate Commitment or (2) the Facility Letter of
Credit Obligations would exceed the Facility Letter of Credit Sublimit; or

 

(c)                               issue any Facility Letter of Credit having an
expiration date, or containing automatic extension provisions to extend such
date, to a date beyond the sixtieth (60th) day prior to the Facility Termination
Date.

 

2A.3                 Conditions.  In addition to being subject to the
satisfaction of the conditions contained in Article IV hereof and in the balance
of this Article IIA, the obligation of the Issuing Bank to issue any Facility
Letter of Credit is subject to the satisfaction in full of the following
conditions:

 

(a)                               the Borrower shall have delivered to the
Issuing Bank at such times and in such manner as the Issuing Bank may reasonably
prescribe such documents and materials as may be reasonably required pursuant to
the terms of the proposed Facility Letter of Credit (it being understood that if
any inconsistency exists between such documents and the Loan Documents, the
terms of the Loan Documents shall control) and the proposed Facility Letter of
Credit shall be reasonably satisfactory to the Issuing Bank as to form and
content;

 

(b)                              as of the date of issuance, no order, judgment
or decree of any court, arbitrator or governmental authority shall purport by
its terms to enjoin or restrain the Issuing Bank from issuing the requested
Facility Letter of Credit and no law, rule or regulation applicable to the
Issuing Bank and no request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over the Issuing Bank
shall prohibit or request that the Issuing Bank refrain from the issuance of
Letters of Credit generally or the issuance of the requested Facility Letter or
Credit in particular; and

 

(c)                               there shall not exist any Default or Unmatured
Default.

 

2A.4                 Procedure for Issuance of Facility Letters of Credit.

 

(a)                               Borrower shall give the Issuing Bank and the
Administrative Agent at least three (3) Business Days’ prior written notice of
any requested issuance of a Facility Letter of Credit under this

 

- 26 -

--------------------------------------------------------------------------------


 

Agreement (a “Letter of Credit Request”), such notice shall be irrevocable,
except as provided in Section 2A.4(b)(i) below, and shall specify:

 

(i)                                  the stated amount of the Facility Letter of
Credit requested (which stated amount shall not be less than $50,000);

 

(ii)                              the effective date (which day shall be a
Business Day) of issuance of such requested Facility Letter of Credit (the
“Issuance Date”);

 

(iii)                          the date on which such requested Facility Letter
of Credit is to expire (which day shall be a Business Day which is not less than
sixty (60) days prior to the Facility Termination Date);

 

(iv)                          the purpose for which such Facility Letter of
Credit is to be issued;

 

(v)                              the Person for whose benefit the requested
Facility Letter of Credit is to be issued; and

 

(vi)                          any special language required to be included in
the Facility Letter of Credit.

 

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
with respect thereto.  Such notice, to be effective, must be received by such
Issuing Bank and the Administrative Agent not later than noon (Cleveland time)
on the last Business Day on which notice can be given under this
Section 2A.4(a).

 

(b)                              Subject to the terms and conditions of this
Article IIA and provided that the applicable conditions set forth in Article IV
hereof have been satisfied, the Issuing Bank shall, on the Issuance Date, issue
a Facility Letter of Credit on behalf of the Borrower in accordance with the
Letter of Credit Request and the Issuing Bank’s usual and customary business
practices unless the Issuing Bank has actually received (i) written notice from
the Borrower specifically revoking the Letter of Credit Request with respect to
such Facility Letter of Credit given not later than the Business Day immediately
preceding the Issuance Date, or (ii) written or telephonic notice from the
Administrative Agent stating that the issuance of such Facility Letter of Credit
would violate Section 2A.2.

 

(c)                               The Issuing Bank shall give the Administrative
Agent (who shall promptly notify Lenders) and the Borrower written or telex
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Facility Letter of Credit (the “Issuance Notice”).

 

(d)                              The Issuing Bank shall not extend or amend any
Facility Letter of Credit unless the requirements of this Section 2A.4 are met
as though a new Facility Letter of Credit was being requested and issued.

 

2A.5                 Reimbursement Obligations; Duties of Issuing Bank.

 

(a)                               The Issuing Bank shall promptly notify the
Borrower and the Administrative Agent (who shall promptly notify Lenders) of any
draw under a Facility Letter of Credit.  Any such draw shall not be deemed to be
a default hereunder but shall constitute an Advance of the Facility in the
amount of the Reimbursement Obligation with respect to such Facility Letter of
Credit and shall bear interest from the date of the relevant drawing(s) under
the pertinent Facility Letter of Credit at the Floating Rate Advance; provided
that if a Default or an Unmatured Default exists at the time of any such

 

- 27 -

--------------------------------------------------------------------------------


 

drawing(s), then the Borrower shall reimburse the Issuing Bank for drawings
under a Facility Letter of Credit issued by the Issuing Bank no later than the
next succeeding Business Day after the payment by the Issuing Bank and until
repaid such Reimbursement Obligation shall bear interest at the Default Rate.

 

(b)                              Any action taken or omitted to be taken by the
Issuing Bank under or in connection with any Facility Letter of Credit, if taken
or omitted in the absence of willful misconduct or gross negligence, shall not
put the Issuing Bank under any resulting liability to any Lender or, provided
that such Issuing Bank has complied with the procedures specified in
Section 2A.4, relieve any Lender of its obligations hereunder to the Issuing
Bank.  In determining whether to pay under any Facility Letter of Credit, the
Issuing Bank shall have no obligation relative to the Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered in compliance, and that they appear to comply on
their face, with the requirements of such Letter of Credit.

 

2A.6                 Participation.

 

(a)                               Immediately upon issuance by the Issuing Bank
of any Facility Letter of Credit in accordance with the procedures set forth in
this Article IIA, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Issuing Bank, without recourse,
representation or warranty, an undivided interest and participation equal to
such Lender’s Percentage in such Facility Letter of Credit (including, without
limitation, all obligations of the Borrower with respect thereto) and all
related rights hereunder.  Each Lender’s obligation to make further Loans to
Borrower (other than any payments such Lender is required to make under
subparagraph (b) below) or to purchase an interest from the Issuing Bank in any
subsequent Facility Letters of Credit issued by the Issuing Bank on behalf of
Borrower shall be reduced by such Lender’s Percentage of the undrawn portion of
each Facility Letter of Credit outstanding.

 

(b)                              In the event that the Issuing Bank makes any
payment under any Facility Letter of Credit and the Borrower shall not have
repaid such amount to the Issuing Bank pursuant to Section 2A.7 hereof, the
Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of the Issuing
Bank the amount of such Lender’s Percentage of the unreimbursed amount of such
payment, and the Administrative Agent shall promptly pay such amount to the
Issuing Bank.  Lender’s payments of its Percentage of such Reimbursement
Obligation as aforesaid shall be deemed to be a Loan by such Lender and shall
constitute outstanding principal under such Lender’s Note.  The failure of any
Lender to make available to the Administrative Agent for the account of the
Issuing Bank its Percentage of the unreimbursed amount of any such payment shall
not relieve any other Lender of its obligation hereunder to make available to
the Administrative Agent for the account of such Issuing Bank its Percentage of
the unreimbursed amount of any payment on the date such payment is to be made,
but no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Percentage of the unreimbursed amount
of any payment on the date such payment is to be made.  Any Lender which fails
to make any payment required pursuant to this Section 2A.6(b) shall be deemed to
be a Defaulting Lender hereunder.

 

(c)                               Whenever the Issuing Bank receives a payment
on account of a Reimbursement Obligation, including any interest thereon, the
Issuing Bank shall promptly pay to the Administrative Agent and the
Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland time) on such day and
otherwise on the next Business Day) pay to each Lender which has funded its
participating interest therein, in immediately available funds, an amount equal
to such Lender’s Percentage thereof.

 

(d)                              Upon the request of the Administrative Agent or
any Lender, the Issuing Bank shall furnish to such Administrative Agent or
Lender copies of any Facility Letter of Credit to which the

 

- 28 -

--------------------------------------------------------------------------------


 

Issuing Bank is party and such other documentation as may reasonably be
requested by the Administrative Agent or Lender.

 

(e)                               The obligations of a Lender to make payments
to the Administrative Agent for the account of the Issuing Bank with respect to
a Facility Letter of Credit shall be absolute, unconditional and irrevocable,
not subject to any counterclaim, set off, qualification or exception whatsoever
other than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit, and such
payments shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.

 

2A.7                 Payment of Reimbursement Obligations.

 

(a)                               The Borrower agrees to pay to the
Administrative Agent for the account of the Issuing Bank the amount of all
Advances for Reimbursement Obligations, interest and other amounts payable to
the Issuing Bank under or in connection with any Facility Letter of Credit when
due, irrespective of any claim, set off, defense or other right which the
Borrower may have at any time against any Issuing Bank or any other Person,
under all circumstances, including without limitation any of the following
circumstances:

 

(i)                                  any lack of validity or enforceability of
this Agreement or any of the other Loan Documents;

 

(ii)                              the existence of any claim, setoff, defense or
other right which the Borrower may have at any time against a beneficiary named
in a Facility Letter of Credit or any transferee of any Facility Letter of
Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, the Issuing Bank, any Lender, or any other Person, whether
in connection with this Agreement, any Facility Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transactions between the Borrower and the beneficiary named in any
Facility Letter of Credit);

 

(iii)                          any draft, certificate or any other document
presented under the Facility Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect of any statement therein being untrue or
inaccurate in any respect;

 

(iv)                          the surrender or impairment of any security for
the performance or observance of any of the terms of any of the Loan Documents;
or

 

(v)                              the occurrence of any Default or Unmatured
Default.

 

(b)                              In the event any payment by the Borrower
received by the Issuing Bank or the Administrative Agent with respect to a
Facility Letter of Credit and distributed by the Administrative Agent to the
Lenders on account of their participations is thereafter set aside, avoided or
recovered from the Administrative Agent or Issuing Bank in connection with any
receivership, liquidation, reorganization or bankruptcy proceeding, each Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Percentage of the amount set aside, avoided or
recovered together with interest at the rate required to be paid by the Issuing
Bank or the Administrative Agent upon the amount required to be repaid by the
Issuing Bank or the Administrative Agent.

 

2A.8                 Compensation for Facility Letters of Credit.

 

(a)                               The Borrower shall pay to the Administrative
Agent, for the ratable account of the Lenders (including the Issuing Bank),
based upon the Lenders’ respective Percentages, a per annum fee (the “Facility
Letter of Credit Fee”) as a percentage of the face amount of each Facility
Letter of

 

- 29 -

--------------------------------------------------------------------------------


 

Credit outstanding equal to the LIBOR Applicable Margin in effect from time to
time hereunder while such Facility Letter of Credit is outstanding.  The
Facility Letter of Credit Fee relating to any Facility Letter of Credit shall
accrue on a daily basis and shall be due and payable in arrears on the first
Business Day of each calendar quarter following the issuance of such Facility
Letter of Credit and, to the extent any such fees are then due and unpaid, on
the Facility Termination Date or any other earlier date that the Obligations are
due and payable in full.  The Administrative Agent shall promptly (on the same
day as received by the Administrative Agent if received prior to noon (Cleveland
time) on such day and otherwise on the next Business Day) remit such Facility
Letter of Credit Fees, when paid, to the other Lenders in accordance with their
Percentages thereof.  The Borrower shall not have any liability to any Lender
for the failure of the Administrative Agent to promptly deliver funds to any
such Lender and shall be deemed to have made all such payments on the date the
respective payment is made by the Borrower to the Administrative Agent, provided
such payment is received by the time specified in Section 2.15 hereof.

 

(b)                              The Issuing Bank also shall have the right to
receive solely for its own account an issuance fee equal to the greater of
(A) $1,500 or (B) one eighth of one percent (0.125%) per annum to be calculated
on the face amount of each Facility Letter of Credit for the stated duration
thereof, based on the actual number of days and using a 360-day year basis.  The
issuance fee shall be payable by the Borrower on the Issuance Date for each such
Facility Letter of Credit and on the date of any increase therein or extension
thereof.  The Issuing Bank shall also be entitled to receive its reasonable out
of pocket costs and the Issuing Bank’s standard charges of issuing, amending and
servicing Facility Letters of Credit and processing draws thereunder.

 

2A.9                 Letter of Credit Collateral Account.  The Borrower hereby
agrees that it will immediately upon the request of the Administrative Agent,
establish a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIII, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent, for the benefit of the Lenders, and in
which the Borrower shall have no interest other than as set forth in
Section 8.1.  The Letter of Credit Collateral Account shall hold the deposits
the Borrower is required to make after a Default on account of any outstanding
Facility Letters of Credit as described in Section 8.1.  In addition to the
foregoing, the Borrower hereby grants to the Administrative Agent, for the
benefit of the Lenders, a security interest in and to the Letter of Credit
Collateral Account and any funds that may hereafter be on deposit in such
account, including income earned thereon.  The Lenders acknowledge and agree
that the Borrower has no obligation to fund the Letter of Credit Collateral
Account unless and until so required under Section 8.1 hereof.

 

ARTICLE III

 

CHANGE IN CIRCUMSTANCES

 

3.1.                        Yield Protection.  If, on or after the date of this
Agreement, the adoption of any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law), or any change in the interpretation or administration thereof by
any governmental or quasi-governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender or applicable Lending Installation with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

(a)                               subjects any Lender or any applicable Lending
Installation to any Taxes, or changes the basis of taxation of payments (other
than with respect to Excluded Taxes) to any Lender in respect of its LIBOR
Loans, or

 

- 30 -

--------------------------------------------------------------------------------


 

(b)                              imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Fixed Rate Advances), or

 

(c)                               imposes any other condition the result of
which is to increase the cost to any Lender or any applicable Lending
Installation of making, funding or maintaining its Fixed Rate Loans, or reduces
any amount receivable by any Lender or any applicable Lending Installation  in
connection with its Fixed Rate Loans, or requires any Lender or any applicable
Lending Installation to make any payment calculated by reference to the amount
of Fixed Rate Loans, by an amount deemed material by such Lender  as the case
may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Fixed Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Fixed Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

 

3.2.                        Changes in Capital Adequacy Regulations.  If a
Lender in good faith determines the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender  is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy). 
“Change” means (i) any change after the date of this Agreement in the Risk Based
Capital Guidelines (as hereinafter defined) or (ii) any adoption of or change in
any other law, governmental or quasi governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender.  “Risk Based Capital Guidelines” means
(i) the risk based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the June 2006 report of the Basel Committee on Banking
Regulation and Supervisory Practices Entitled “Basel II: International
Convergence of Capital Measurements and Capital Standards: A Revised Framework,”
including transition rules, and any amendments to such regulations adopted prior
to the Agreement Execution Date.  Notwithstanding anything in this Agreement to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines and directives promulgated thereunder shall be
deemed to be a “Change”, regardless of the date enacted or adopted.

 

3.3.                        Availability of Types of Advances.  If any Lender in
good faith determines that maintenance of any of its Fixed Rate Loans at a
suitable Lending Installation would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, the Administrative Agent
shall, with written notice to Borrower, suspend the availability of the affected
Type of Advance and require any Fixed Rate Advances of the affected Type to be
repaid; or if the Required Lenders in good faith determine that (i) deposits of
a type or maturity appropriate to match fund Fixed Rate Advances are not
available, the Administrative Agent shall, with written notice to Borrower,
suspend the availability of the affected Type of Advance with respect to any
Fixed Rate Advances made after the date of any such determination, or (ii) an
interest rate applicable to a Type of Advance does not accurately reflect the
cost of making a Fixed Rate Advance of such Type, then, if for any reason
whatsoever the provisions of Section 3.1 are

 

- 31 -

--------------------------------------------------------------------------------


 

inapplicable, the Administrative Agent shall, with written notice to Borrower,
suspend the availability of the affected Type of Advance with respect to any
Fixed Rate Advances made after the date of any such determination.  If the
Borrower is required to so repay a Fixed Rate Advance, the Borrower may
concurrently with such repayment borrow from the Lenders, in the amount of such
repayment, a Loan bearing interest at the Alternate Base Rate.

 

3.4.                          Funding Indemnification.  If any payment of a
ratable Fixed Rate Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a ratable Fixed Rate Advance is not made on the date specified by
the Borrower for any reason other than default by the Lenders or as a result of
unavailability pursuant to Section 3.3, the Borrower will indemnify each Lender
for any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost (incurred or expected to be incurred) in
liquidating or employing deposits acquired to fund or maintain the ratable Fixed
Rate Advance and shall pay all such losses or costs within fifteen (15) days
after written demand therefor.

 

3.5.                          Taxes.

 

(a)                               All payments by the Borrower to or for the
account of any Lender or the Administrative Agent hereunder or under any Note
shall be made free and clear of and without deduction for any and all Taxes.  If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Lender or the Administrative Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

 

(b)                              In addition, the Borrower hereby agrees to pay
any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or from the execution or delivery of, or otherwise
with respect to, this Agreement or any Note (“Other Taxes”).

 

(c)                               The Borrower hereby agrees to indemnify the
Administrative Agent and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent or such Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto.  Payments due under this indemnification shall be made
within 30 days of the date the Administrative Agent or such Lender makes demand
therefor pursuant to Section 3.6.

 

(d)                              Each Lender that is not incorporated under the
laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement, (i) deliver to each of the Borrower and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax.  Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most

 

- 32 -

--------------------------------------------------------------------------------


 

recent forms so delivered by it, such additional forms or amendments thereto as
may be reasonably requested by the Borrower or the Administrative Agent.  All
forms or amendments described in the preceding sentence shall certify that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

 

(e)                               For any period during which a Non-U.S. Lender
has failed to provide the Borrower with an appropriate form pursuant to clause
(d), above (unless such failure is due to a change in treaty, law or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.5 with respect to Taxes imposed
by the United States.

 

(f)                                Any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement or any Note pursuant to the law of any relevant jurisdiction or any
treaty shall deliver to the Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate following receipt of such
documentation.

 

(g)                               If the U.S. Internal Revenue Service or any
other governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all costs and expenses
related thereto (including attorneys fees and time charges of attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent).  The obligations of the Lenders under this Section 3.5(g) shall survive
the payment of the Obligations and termination of this Agreement and any such
Lender obligated to indemnify the Administrative Agent shall not be entitled to
indemnification from the Borrower with respect to such amounts, whether pursuant
to this Article or otherwise, except to the extent the Borrower participated in
the actions giving rise to such liability.

 

(h)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent as may be
necessary for the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.5(h), “FATCA”
shall include any amendments made to FATCA after the Agreement Execution Date.

 

- 33 -

--------------------------------------------------------------------------------


 

3.6.                        Lender Statements; Survival of Indemnity.  To the
extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Fixed Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Fixed Rate Advances under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set
forth in reasonable detail the calculations upon which such Lender determined
such amount and shall be final, conclusive and binding on the Borrower in the
absence of manifest error.  Determination of amounts payable under such Sections
in connection with a Fixed Rate Loan shall be calculated as though each Lender
funded its Fixed Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Fixed Rate applicable to such Loan, whether in fact that is the case or not. 
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable on demand after receipt by the Borrower of such
written statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4
and 3.5 shall survive payment of the Obligations and termination of this
Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1.                        Initial Advance.  The Lenders shall not be required
to make the initial Advance hereunder or issue the initial Facility Letter of
Credit hereunder, unless (a) the Borrower shall, prior to or concurrently with
such initial Advance, have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have furnished to the
Administrative Agent, the following:

 

(a)                               The duly executed originals of the Loan
Documents, including the Notes payable to the order of each of the Lenders, this
Agreement and the Subsidiary Guaranty;

 

(b)                              (i) Certificates of good standing for the
Borrower and each Subsidiary Guarantor, from the State of Maryland for the
Borrower and the states of organization of each Subsidiary Guarantor, certified
by the appropriate governmental officer and dated not more than thirty (30) days
prior to the Agreement Execution Date, and (ii) foreign qualification
certificates for the Borrower and each Subsidiary Guarantor, certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Execution Date, for each other jurisdiction where the failure
of the Borrower or such Subsidiary Guarantor to so qualify or be licensed (if
required) would have a Material Adverse Effect;

 

(c)                               Copies of the formation documents (including
code of regulations, if appropriate) of the Borrower and the Subsidiary
Guarantors, certified by an officer of the Borrower or such Subsidiary
Guarantor, as appropriate, together with all amendments thereto;

 

(d)                              Incumbency certificates, executed by officers
of the Borrower and the Subsidiary Guarantors, which shall identify by name and
title and bear the signature of the Persons authorized to sign the Loan
Documents and to make borrowings hereunder on behalf of the Borrower, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Borrower or any such Subsidiary
Guarantor;

 

(e)                               Copies, certified by a Secretary or an
Assistant Secretary of the Borrower and each Subsidiary Guarantor, of the Board
of Directors’ resolutions (and resolutions of other bodies, if any are
reasonably deemed necessary by counsel for any Lender) authorizing the Advances
provided for

 

- 34 -

--------------------------------------------------------------------------------


 

herein, with respect to the Borrower, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the Borrower
and each Subsidiary Guarantor hereunder;

 

(f)                                A written opinion of the Borrower’s and
Subsidiary Guarantors’ counsel, addressed to the Lenders in substantially the
form of Exhibit H hereto or such other form as the Administrative Agent may
reasonably approve;

 

(g)                               A certificate, signed by an officer of the
Borrower, stating that on the initial Borrowing Date (a) no Default or Unmatured
Default has occurred and is continuing, (b) all representations and warranties
of the Borrower are true and correct, (c) neither Borrower nor any Subsidiary
Guarantor has suffered any material adverse changes, and (d) no action, suit,
investigation or proceeding, pending or threatened, exists in any court or
before any arbitrator or governmental authority that purports to materially and
adversely affect the Borrower, Guarantors or subsidiary or any transaction
contemplated hereby, or that could have a material adverse effect on the
Borrower, Subsidiary Guarantors or subsidiary or any transaction contemplated
hereby or on the ability of the Borrower, Subsidiary Guarantors or subsidiary of
either one to perform its obligations under the Loan Documents, provided that
such certificate is in fact true and correct;

 

(h)                               The most recent financial statements of the
Borrower;

 

(i)                                  UCC financing statement, judgment, and tax
lien searches with respect to the Borrower from its state of organization and
principal place of business;

 

(j)                                  Written money transfer instructions, in
substantially the form of Exhibit E hereto, addressed to the Administrative
Agent and signed by an Authorized Officer, together with such other related
money transfer authorizations as the Administrative Agent may have reasonably
requested;

 

(k)                              Evidence that all upfront fees due to each of
the Lenders under the terms of their respective commitment letters have been
paid, or will be paid out of the proceeds of the initial Advances hereunder;

 

(l)                                  A compliance certificate pursuant to
Section 6.1(e);

 

(m)                          A certificate, in substantially the form of
Exhibit J attached hereto, signed by an officer of the Borrower, certifying the
Unencumbered Asset Value; and

 

(n)                               Such other documents as any Lender or its
counsel may have reasonably requested, the form and substance of which documents
shall be reasonably acceptable to the parties and their respective counsel.

 

4.2.                        Each Advance and Issuance.  The Lenders shall not be
required to make any Advance or issue any Facility Letter of Credit unless on
the applicable Borrowing Date:

 

(a)                                 There exists no Default or Unmatured
Default;

 

(b)                              The representations and warranties contained in
Article V are true and correct as of such Borrowing Date with respect to
Borrower and to any Subsidiary in existence on such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall be true and
correct on and as of such earlier date; and

 

(c)                               All legal matters incident to the making of
such Advance or issuance of such Facility Letter of Credit shall be satisfactory
to the Lenders and their counsel.

 

- 35 -

--------------------------------------------------------------------------------


 

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(a) and (b) have been satisfied.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1.                        Existence.  Borrower is a corporation duly organized
and validly existing under the laws of the State of Maryland, with its principal
place of business in Oak Brook, Illinois and is duly qualified as a foreign
corporation, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to be so qualified, licensed and
in good standing and to have the requisite authority would not have a Material
Adverse Effect.  Each of Borrower’s Subsidiaries is duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

 

5.2.                        Authorization and Validity.  The Borrower has the
corporate power and authority and legal right to execute and deliver the Loan
Documents and to perform its obligations thereunder.  The execution and delivery
by the Borrower of the Loan Documents and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

5.3.                        No Conflict; Government Consent.  Neither the
execution and delivery by the Borrower of the Loan Documents, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or the Borrower’s or any Subsidiary’s articles of incorporation or
by-laws, or the provisions of any indenture, instrument or agreement to which
the Borrower or any of its Subsidiaries is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, except where such violation, conflict or default would not have a
Material Adverse Effect, or result in the creation or imposition of any Lien in,
of or on the Property of the Borrower or a Subsidiary pursuant to the terms of
any such indenture, instrument or agreement.  No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

 

5.4.                        Financial Statements; Material Adverse Effect.  All
consolidated financial statements of the Borrower and its Subsidiaries
heretofore or hereafter delivered to the Lenders were prepared in accordance
with GAAP in effect on the preparation date of such statements and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments.  From the preparation date of the most recent financial statements
delivered to the Lenders through the Agreement Execution Date, there was no
change in the business, properties, or condition (financial or otherwise) of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

 

- 36 -

--------------------------------------------------------------------------------


 

5.5.                        Taxes.  The Borrower and its Subsidiaries have filed
all United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided.  No tax liens have been filed and no
claims are being asserted with respect to such taxes.  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

 

5.6.                        Litigation and Guarantee Obligations.  Except as set
forth on Schedule 3 hereto or as set forth in written notice to the
Administrative Agent from time to time, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.  The Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6.1 or as set forth
in written notices to the Administrative Agent given from time to time after the
Agreement Execution Date on or about the date such material contingent
obligations are incurred.

 

5.7.                        Subsidiaries; Investment Affiliates.  Schedule 1
hereto contains, an accurate list of all Subsidiaries of the Borrower (which are
not Subsidiary Guarantors as of the Agreement Execution Date), setting forth
their respective jurisdictions of incorporation or formation and the percentage
of their respective capital stock or partnership or membership interest owned by
the Borrower or other Subsidiaries.  All of the issued and outstanding shares of
capital stock of all Subsidiaries that are corporations have been duly
authorized and issued and are fully paid and non-assessable.  There are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
Subsidiary.  Schedule 6 hereto contains an accurate list of all Investment
Affiliates of Borrower, including the correct legal name of such Investment
Affiliate, the type of legal entity which each such Investment Affiliate is, and
the type and amount of all equity interests in such Investment Affiliate held
directly or indirectly by Borrower.

 

5.8.                     ERISA.  The Unfunded Liabilities of all Single Employer
Plans do not in the aggregate exceed $1,000,000.  Neither the Borrower nor any
other member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to Multiemployer Plans in excess of $250,000 in
the aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.

 

5.9.                       Accuracy of Information.  No information, exhibit or
report furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

5.10.                Regulation U.  The Borrower has not used the proceeds of
any Advance to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.

 

5.11.              Material Agreements.  Neither the Borrower nor any Subsidiary
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any agreement to which it
is a party, which default could have a Material Adverse Effect, or (ii) any
agreement or instrument evidencing or governing Indebtedness, which default
would constitute a Default hereunder.

 

- 37 -

--------------------------------------------------------------------------------


 

5.12.                Compliance With Laws.  The Borrower and its Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any
non-compliance which would not have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.

 

5.13.                Ownership of Properties.  Except as set forth on Schedule 2
hereto, on the date of this Agreement, the Borrower and its Subsidiaries will
have good and marketable title, free of all Liens other than those permitted by
Section 6.16, to all of the Property and assets reflected in the financial
statements as owned by it.

 

5.14.                Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

5.15.               Affiliate Transactions.  Except as permitted by
Section 6.17, neither the Borrower, nor any of its Subsidiaries is a party to or
bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of Borrower or any of its Subsidiaries is a party.

 

5.16.                 Solvency.

 

(a)                               Immediately after the Agreement Execution Date
and immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Borrower and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(b)                              The Borrower does not intend to, or to permit
any of its Subsidiaries to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.17.                 Insurance.  The Borrower and its Subsidiaries carry
insurance on their Projects with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar Projects in localities where the Borrower and its Subsidiaries operate,
including, without limitation, in the case of all Qualifying Unencumbered
Properties, the coverage described on Exhibit K attached hereto and made a part
hereof.

 

- 38 -

--------------------------------------------------------------------------------


 

5.18.                 REIT Status.  The Borrower is qualified as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.

 

5.19.                 Environmental Matters.  Each of the following
representations and warranties is true and correct on and as of the Agreement
Execution Date except as disclosed on Schedule 4 attached hereto and to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

 

(a)                               To the best knowledge of the Borrower, the
Projects of the Borrower and its Subsidiaries do not contain any Materials of
Environmental Concern in amounts or concentrations which constitute a violation
of, or could reasonably give rise to liability of the Borrower or any Subsidiary
under, Environmental Laws.

 

(b)                              To the best knowledge of the Borrower, (i) the
Projects of the Borrower and its Subsidiaries and all operations at the Projects
are in compliance with all applicable Environmental Laws, and (ii) with respect
to all Projects owned by the Borrower and/or its Subsidiaries (x) for at least
two (2) years, have in the last two years, or (y) for less than two (2) years,
have for such period of ownership, been in compliance in all material respects
with all applicable Environmental Laws.

 

(c)                               Neither the Borrower nor any of its
Subsidiaries has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Projects, nor
does the Borrower have knowledge or reason to believe that any such notice will
be received or is being threatened.

 

(d)                              To the best knowledge of the Borrower,
Materials of Environmental Concern have not been transported or disposed of from
the Projects of the Borrower and its Subsidiaries in violation of, or in a
manner or to a location which could reasonably give rise to liability of the
Borrower or any Subsidiary under, Environmental Laws, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Projects of the Borrower and its Subsidiaries in violation of,
or in a manner that could give rise to liability of the Borrower or any
Subsidiary under, any applicable Environmental Laws.

 

(e)                               No judicial proceedings or governmental or
administrative action is pending, or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or, to the Borrower’s knowledge, will be named as a party with
respect to the Projects of the Borrower and its Subsidiaries, nor are there any
consent decrees or other decrees, consent orders, administrative order or other
orders, or other administrative of judicial requirements outstanding under any
Environmental Law with respect to the Projects of the Borrower and its
Subsidiaries.

 

(f)                                  To the best knowledge of the Borrower,
there has been no release or threat of release of Materials of Environmental
Concern at or from the Projects of the Borrower and its Subsidiaries, or arising
from or related to the operations of the Borrower and its Subsidiaries in
connection with the Projects in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.

 

5.20.                  Intellectual Property.

 

(a)                               Borrower and each of its Subsidiaries owns or
has the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) used in

 

- 39 -

--------------------------------------------------------------------------------


 

the conduct of their respective businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trade secret, trade name, copyright, or other proprietary
right of any other Person.

 

(b)                             Borrower and each of its Subsidiaries have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property.

 

(c)                               No claim has been asserted by any Person with
respect to the use of any Intellectual Property by Borrower or any of its
Subsidiaries, or challenging or questioning the validity or effectiveness of any
Intellectual Property.

 

(d)                              The use of such Intellectual Property by
Borrower and each of its Subsidiaries does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Borrower or any of its
Subsidiaries that could be reasonably expected to have a Material Adverse
Effect.

 

5.21.                Broker’s Fees.  No broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the transactions
contemplated hereby.  Except as provided in the Fee Letter, no other similar
fees or commissions will be payable by any Lender for any other services
rendered to the Borrower, any of the Subsidiaries of the Borrower or any other
Person ancillary to the transactions contemplated hereby.

 

5.22.                Qualifying Unencumbered Properties.  As of the Agreement
Execution Date, Schedule 7 is a correct and complete list of all Qualifying
Unencumbered Properties.  Each of the assets included by the Borrower in
calculations of the Unencumbered Asset Value satisfies all of the requirements
contained in this Agreement for the same to be included therein.

 

5.23.                No Bankruptcy Filing.  Neither Borrower nor any of its
Subsidiaries is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and Borrower has no knowledge of any Person contemplating the
filing of any such petition against any of such Persons.

 

5.24.                No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by Borrower or the
Subsidiary Guarantors with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.

 

5.25.                Transaction in Best Interests of Borrower and Subsidiary
Guarantors; Consideration.  The transaction evidenced by this Agreement and the
other Loan Documents is in the best interests of Borrower and the Subsidiary
Guarantors and their respective creditors.  The direct and indirect benefits to
inure to Borrower and the Subsidiary Guarantors pursuant to this Agreement and
the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by Borrower and the Subsidiary Guarantors pursuant to
this Agreement and the other Loan Documents, and but for the willingness of each
Subsidiary Guarantor to guaranty the Obligations, Borrower would be unable to
obtain the financing contemplated hereunder which financing will enable Borrower
and its subsidiaries to have available financing to conduct and expand their
business.  Borrower and its Subsidiaries constitute a single integrated
financial enterprise and receives a benefit from the availability of credit
under this Agreement.

 

- 40 -

--------------------------------------------------------------------------------


 

5.26.                Subordination.  Borrower is not a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time of payment of any of the Obligations to any other indebtedness or
obligation of any such Persons.

 

5.27.                Tax Shelter Representation.  Borrower does not intend to
treat the Loans, and/or related transactions as being a “reportable transaction”
(within the meaning of United States Treasury Regulation Section 1.6011-4).  In
the event Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof.  If
Borrower so notifies the Administrative Agent, Borrower acknowledges that one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 301.6112-1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

 

5.28.                Anti-Terrorism Laws.

 

(a)                               None of the Borrower or any of its Affiliates
is in violation of any laws or regulations relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(b)                              None of the Borrower or any of its Affiliates,
or any of its brokers or other agents acting or benefiting from the Loan is a
Prohibited Person.  A “Prohibited Person” is any of the following:

 

(i)                                  a person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                              a person or entity owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(iii)                         a person or entity with whom any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv)                           a person or entity who commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or

 

(v)                              a person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official
publication of such list.

 

(c)                               None of the Borrower or any of its Affiliates
or any of its brokers or other agents acting in any capacity in connection with
the Loan (1) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (2) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or

 

- 41 -

--------------------------------------------------------------------------------


 

avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to Administrative Agent any certification or other evidence requested
from time to time by Administrative Agent in its reasonable discretion,
confirming Borrower’s compliance herewith).

 

Notwithstanding the foregoing, at any time that Borrower retains its status as a
publicly held company, the representations made in this Section 5.28 are limited
to the Borrower’s knowledge with respect to Affiliates who are Affiliates due to
ownership due to 10% or more of any class of voting securities.

 

5.29.                Survival.  All statements contained in any certificate,
financial statement or other instrument delivered by or on behalf of Borrower or
any of its Subsidiaries to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Execution Date and delivered to the Administrative Agent or any
Lender in connection with closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.                        Financial Reporting.  The Borrower will maintain,
for itself and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Lenders:

 

(a)                               As soon as available, but in any event not
later than 45 days after the close of each fiscal quarter, for the Borrower and
its Subsidiaries, an unaudited consolidated balance sheet as of the close of
each such period and the related unaudited consolidated statements of income and
retained earnings and of cash flows of the Borrower and its Subsidiaries for
such period and the portion of the fiscal year through the end of such period,
setting forth in each case in comparative form the figures for the previous
year, all certified by the Borrower’s chief financial officer or chief
accounting officer;

 

(b)                              As soon as available, but in any event not
later than 45 days after the close of each fiscal quarter, for the Borrower and
its Subsidiaries, the following reports in form and substance reasonably
satisfactory to the Administrative Agent, all certified by the entity’s chief
financial officer or chief accounting officer:  a statement of Funds From
Operations, a statement of cash flows for each individual Project, a statement
detailing Consolidated Outstanding Indebtedness and Adjusted Annual NOI, a
listing of capital expenditures, a report listing and describing all newly
acquired Projects, including their net operating income, cash flow, cost and
secured or unsecured Indebtedness assumed in connection with such acquisition,
if any, summary Project information to include square footage, occupancy, Net
Operating Income and such other information on all Projects as may be reasonably
requested;

 

(c)                               As soon as available, but in any event not
later than 90 days after the close of each fiscal year, for the Borrower and its
Subsidiaries, audited financial statements, including a consolidated balance
sheet as at the end of such year and the related consolidated statements of
income

 

- 42 -

--------------------------------------------------------------------------------


 

and retained earnings and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, prepared by independent certified public accountants of
nationally recognized standing reasonably acceptable to Administrative Agent;

 

(d)                              As soon as available, but in any event not
later than 90 days after the close of each fiscal year, for the Borrower and its
Subsidiaries, a statement detailing the contributions to Adjusted Annual NOI
from each individual Project for the prior fiscal year in form and substance
reasonably satisfactory to the Administrative Agent, certified by the entity’s
chief financial officer or chief accounting officer;

 

(e)                               Together with the quarterly and annual
financial statements required hereunder, a compliance certificate in
substantially the form of Exhibit C hereto signed by the Borrower’s chief
financial officer or chief accounting officer showing the calculations and
computations necessary to determine compliance with this Agreement and stating
that, to such officer’s knowledge, no Default or Unmatured Default exists, or
if, to such officer’s knowledge, any Default or Unmatured Default exists,
stating the nature and status thereof;

 

(f)                                As soon as possible and in any event within
10 days after a responsible officer of the Borrower knows that any Reportable
Event has occurred with respect to any Plan, a statement, signed by the chief
financial officer of the Borrower, describing said Reportable Event and the
action which the Borrower proposes to take with respect thereto;

 

(g)                               As soon as possible and in any event within 10
days after receipt by a responsible officer of the Borrower, a copy of (a) any
notice or claim to the effect that the Borrower or any of its Subsidiaries is or
may be liable to any Person as a result of the release by the Borrower, any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, and (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
Borrower or any of its Subsidiaries, which, in either case, could have a
Material Adverse Effect;

 

(h)                              Promptly upon the furnishing thereof to the
shareholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished;

 

(i)                                 Promptly upon becoming aware of the same and
to the extent Borrower, or any of its Subsidiaries, are aware of the same,
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, Borrower, any of its Subsidiaries or any of their
respective properties, assets or businesses which involve claims individually or
in the aggregate in excess of $5,000,000, and notice of the receipt of notice
that any United States income tax returns of Borrower or any of its Subsidiaries
are being audited;

 

(j)                                Promptly upon becoming available, a copy of
any amendment to a formation document of Borrower;

 

(k)                              Promptly upon becoming aware of the same,
notice of any change in the senior management of Borrower, or any of its
Subsidiaries, any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of Borrower, or any of
its Subsidiaries which has had or could reasonably be expected to have a
Material Adverse Effect, or any other event or circumstance which has had or
could reasonably be expected to have a Material Adverse Effect;

 

- 43 -

--------------------------------------------------------------------------------


 

(l)                                  Promptly upon becoming aware of entry of
the same, notice of any order, judgment or decree in excess of $5,000,000 having
been entered against Borrower, or any of its Subsidiaries or any of their
respective properties or assets;

 

(m)                          Promptly upon receipt of the same, notice if
Borrower, or any of its Subsidiaries shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which could reasonably be expected to have a Material Adverse Effect; and

 

(n)                              Such other information (including, without
limitation, financial statements for the Borrower and non-financial information)
as the Administrative Agent or any Lender may from time to time reasonably
request.

 

6.2.                        Use of Proceeds.  The Borrower will use the proceeds
of the Advances solely to (i) finance the Borrower’s or its Subsidiaries’
acquisition of Stabilized Retail Projects, and (ii) for working capital and
other general corporate purposes.  The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances (i) to purchase or carry
any “margin stock” (as defined in Regulation U) if such usage could constitute a
violation of Regulation U by any Lender, (ii) to fund any purchase of, or offer
for, any Capital Stock of any Person, unless such Person has consented to such
offer prior to any public announcements relating thereto, or (iii) to make any
Acquisition other than a Permitted Acquisition.

 

6.3.                        Notice of Default.  The Borrower will give, and will
cause each of its Subsidiaries to give, prompt notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

 

6.4.                        Conduct of Business.  The Borrower will do, and will
cause each of its Subsidiaries to do, all things necessary to remain duly
incorporated or duly qualified, validly existing and in good standing as a real
estate investment trust, corporation, general partnership or limited
partnership, as the case may be, in its jurisdiction of incorporation/formation
(except with respect to mergers permitted pursuant to Section 6.12 and Permitted
Acquisitions) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, in each jurisdiction in
which any Qualifying Unencumbered Property owned (or leased pursuant to an
eligible ground lease) by it is located, and in each other jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect, and to
carry on and conduct their businesses in substantially the same manner as they
are presently conducted where the failure to do so could reasonably be expected
to have a Material Adverse Effect and, specifically, neither the Borrower nor
its Subsidiaries may undertake any business other than the acquisition,
development, ownership, management, operation and leasing of retail, office or
industrial properties, and ancillary businesses specifically related to such
types of properties.  Borrower shall, and shall cause each Subsidiary, to
develop and implement such programs, policies and procedures as are necessary to
comply with the USA Patriot Act and shall promptly advise the Administrative
Agent in writing in the event that any of such Persons shall determine that any
investors in such Persons are in violation of such act.

 

6.5.                        Taxes.  The Borrower will pay, and will cause each
of its Subsidiaries to pay, when due all taxes, assessments and governmental
charges and levies upon them of their income, profits or Projects, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside.

 

6.6.                        Insurance.  The Borrower will, and will cause each
of its Subsidiaries to, maintain insurance which is consistent with the
representation contained in Section 5.17 on all their Property and

 

- 44 -

--------------------------------------------------------------------------------


 

the Borrower will furnish to any Lender upon reasonable request full information
as to the insurance carried.

 

6.7.                        Compliance with Laws.  The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which they may be
subject, the violation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.8.                        Maintenance of Properties.  The Borrower will, and
will cause each of its Subsidiaries to, do all things necessary to maintain,
preserve, protect and keep their respective Projects and Properties, reasonably
necessary for the continuous operation of the Projects, in good repair, working
order and condition, ordinary wear and tear excepted.

 

6.9.                       Inspection.  The Borrower will, and will cause each
of its Subsidiaries to, permit the Lenders upon reasonable notice, by their
respective representatives and agents, to inspect any of the Projects, corporate
books and financial records of the Borrower and each of its Subsidiaries, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and each of its Subsidiaries with officers thereof,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Lenders may designate.

 

6.10.                Maintenance of Status; Modification of Formation
Documents.  The Borrower shall at all times maintain its status as a real estate
investment trust in compliance with all applicable provisions of the Code
relating to such status.  The Borrower shall not, and shall not permit any
Subsidiary of Borrower to, without the prior written consent of the
Administrative Agent, amend or modify any of their respective articles of
incorporation, limited liability company agreements, partnership agreements,
by-laws, or other formation documents, if such amendment or modification would
have a Material Adverse Effect.

 

6.11.                Dividends.  Provided there is no then-existing Default or
(after notice thereof to Borrower) Unmatured Default hereunder, the Borrower and
its Subsidiaries shall be permitted to declare and pay dividends on their
Capital Stock from time to time in amounts determined by Borrower, provided,
however, that in no event shall Borrower declare or pay dividends on its Capital
Stock or make distributions with respect thereto to (including dividends paid
and distributions actually made with respect to gains on property sales and any
preferred dividends or distributions as the Borrower may be contractually
required to make from time to time from the Inland-Ryan joint ventures) if such
dividends and distributions paid on account of the then-current fiscal quarter
and the three immediately preceding fiscal quarters, in the aggregate for such
period, would exceed 95% of Funds From Operations (as adjusted to exclude
deductions or increases due to one time items, including non cash charges and
impairments) for such period plus (B) without duplication, all gains on property
sales for such period to the extent distributions were actually made with
respect thereto.  Notwithstanding the foregoing, the Borrower shall be permitted
at all times to distribute whatever amount of dividends is necessary to maintain
its tax status as a real estate investment trust.

 

6.12.                Merger; Sale of Assets.  The Borrower will not, nor will it
permit any of its Subsidiaries to, without prior notice to the Administrative
Agent and without providing a certification of compliance with the Loan
Documents enter into any merger (other than mergers in which such entity is the
survivor and mergers of Subsidiaries (but not the Borrower) as part of
transactions that are Permitted Acquisitions provided that following such merger
the target entity becomes a Wholly-Owned Subsidiary of Borrower), consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or a
Substantial Portion of their Properties, except for (a) such transactions that
occur between Wholly-Owned Subsidiaries or between Borrower and a Wholly-Owned
Subsidiary and (b) mergers solely to change the jurisdiction of organization of
a Subsidiary Guarantor, provided that, in any event, approval in advance by the
Required

 

- 45 -

--------------------------------------------------------------------------------


 

Lenders shall be required for transfer or disposition in any quarter of assets
with an aggregate value greater than 10% of Total Asset Value, or any merger
resulting in an increase to the Total Asset Value of more than 35%.

 

6.13.                Delivery and Release of Subsidiary Guaranties.  Borrower
shall cause each of its existing Subsidiaries (other than a Subsidiary which is
a single-purpose entity which owns only Projects subject to Secured Indebtedness
and which has restrictions on the creation of additional Indebtedness and other
safeguards typically imposed on such single-purpose entities in secured
financings) to execute and deliver to the Administrative Agent the Subsidiary
Guaranty.  Within 10 days after the later of the date Borrower forms or acquires
any Subsidiary or the date such Subsidiary first owns a Project, Borrower shall
cause such Subsidiary (other than Subsidiaries excluded under the parenthetical
in the preceding sentence) to execute and deliver to the Administrative Agent a
joinder in the Subsidiary Guaranty, together with supporting organizational and
authority documents and opinions similar to those provided with respect to the
Borrower under Section 4.1 hereof.  If a Subsidiary that is initially not
required to deliver a Subsidiary Guaranty under the parenthetical in the first
sentence is later not precluded from doing so, then Borrower shall cause such
Subsidiary to deliver a Joinder to Guaranty (in the form attached as Exhibit A
to the form of Subsidiary Guaranty attached hereto as Exhibit F) and such
supporting documents and opinions at that time.  If a Subsidiary Guarantor has
sold its Projects and has liquidated all of its other assets and applied all of
the proceeds of such liquidation in accordance with the terms of the Loan
Documents and its organizational documents, such Subsidiary Guarantor shall be
released from the Subsidiary Guaranty or from any other liability it may have
undertaken with respect to the Obligations.

 

6.14.                Sale and Leaseback.  The Borrower will not, nor will it
permit any of its Subsidiaries to, sell or transfer a Substantial Portion of its
Property in order to concurrently or subsequently lease such Property as lessee.

 

6.15.                Acquisitions and Investments.  The Borrower will not, nor
will it permit any Subsidiary to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:

 

(a)                               Cash Equivalents and Marketable Securities;

 

(b)                            Investments in existing Subsidiaries, Investments
in Subsidiaries formed for the purpose of developing or acquiring
Properties, Investments in joint ventures and partnerships engaged solely in the
business of purchasing, developing, owning, operating, leasing and managing
retail properties, and Investments in existence on the date hereof and described
in Schedule 1 hereto;

 

(c)                               transactions permitted pursuant to
Section 6.12; and

 

(d)                              transactions permitted pursuant to
Section 6.23; and

 

(e)                             Acquisitions of Persons whose primary operations
consist of the ownership, development, operation and management of retail
properties;

 

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

 

6.16.                Liens.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

 

- 46 -

--------------------------------------------------------------------------------


 

(a)                               Liens for taxes, assessments or governmental
charges or levies on its Property if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings and for which adequate reserves shall
have been set aside on its books;

 

(b)                              Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

 

(c)                              Liens arising out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation;

 

(d)                              Easements, restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries;

 

(e)                               Liens on Projects existing on the date hereof
which secure Indebtedness as described in Schedule 2 hereto; and

 

(f)                                Liens other than Liens described in
subsections (a) through (d) above arising in connection with any Indebtedness
permitted hereunder to the extent such Liens will not result in a Default in any
of Borrower’s covenants herein.

 

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

 

6.17.                Affiliates.  The Borrower will not, nor will it permit any
of its Subsidiaries to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.

 

6.18.                Swap Contracts.  The Borrower will not enter into or remain
liable upon, nor will it permit any Subsidiary to enter into or remain liable
upon, any Swap Contract, except to the extent required to protect the Borrower
and its Subsidiaries against increases in interest payable by them under
variable interest Indebtedness.

 

6.19.               Variable Interest Indebtedness.  The Borrower and its
Subsidiaries shall not at any time permit the outstanding principal balance of
Indebtedness which bears interest at an interest rate that is not fixed through
the maturity date of such Indebtedness to exceed twenty-five percent (25%) of
Total Asset Value, unless all of such Indebtedness in excess of such amount is
subject to a Swap Contract approved by the Administrative Agent that effectively
converts the interest rate on such excess to a fixed rate.

 

6.20.               Consolidated Net Worth.  The Borrower shall maintain a
Consolidated Net Worth of not less than $650,000,000 plus eighty percent (80%)
of the equity contributions or sales of treasury stock received by the Borrower
after the Agreement Execution Date.

 

6.21.                Indebtedness and Cash Flow Covenants.  The Borrower on a
consolidated basis with its Subsidiaries shall not permit, at any time:

 

- 47 -

--------------------------------------------------------------------------------


 

(a)                               Consolidated Outstanding Indebtedness to be
more than 0.60 times Total Asset Value;

 

(b)                              Adjusted Annual EBITDA to be less than 1.50
times Fixed Charges;

 

(c)                               any Guarantee Obligations of any member of the
Consolidated Group which guarantee Secured Indebtedness, or any Secured
Indebtedness of any member of the Consolidated Group which is also Recourse
Indebtedness to exist which exceed, in the aggregate, 10% of Total Asset Value;

 

(d)                              the Unencumbered Leverage Ratio to be less than
1.60;

 

(e)                               the Unencumbered Asset Value to be less than
$400,000,000;

 

(f)                                Adjusted Unencumbered NOI to be less than
1.50 times Implied Debt Service; or

 

(g)                               Secured Indebtedness to be more than 0.45
times Total Asset Value.

 

6.22.                Environmental Matters.  Borrower and its Subsidiaries
shall:

 

(a)                               Comply with, and use all reasonable efforts to
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply with and maintain, and use all
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect; provided that in no event shall the Borrower or its Subsidiaries be
required to modify the terms of leases, or renewals thereof, with existing
tenants (i) at Projects owned by the Borrower or its Subsidiaries as of the date
hereof, or (ii) at Projects hereafter acquired by the Borrower or its
Subsidiaries as of the date of such acquisition, to add provisions to such
effect.

 

(b)                              Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that (i) the same are being contested
in good faith by appropriate proceedings and the pendency of such proceedings
could not be reasonably expected to have a Material Adverse Effect, or (ii) the
Borrower has determined in good faith that contesting the same is not in the
best interests of the Borrower and its Subsidiaries and the failure to contest
the same could not be reasonably expected to have a Material Adverse Effect.

 

(c)                               Defend, indemnify and hold harmless
Administrative Agent and each Lender, and their respective officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower, its Subsidiaries or the Projects,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor. 
This indemnity shall continue in full force and effect regardless of the
termination of this Agreement.

 

(d)                              Prior to the acquisition of a new Project after
the Agreement Execution Date, perform or cause to be performed an environmental
investigation which investigation shall include preparation of a “Phase I”
report and, if appropriate, a “Phase II” report, in each case prepared by a
recognized environmental engineer in accordance with customary standards which
discloses that the such

 

- 48 -

--------------------------------------------------------------------------------


 

Project is not in violation of the representations and covenants set forth in
this Agreement, unless such violation has been disclosed in writing to the
Administrative Agent and remediation actions satisfactory to the Administrative
Agent are being taken, and at a minimum comply with the specifications and
procedures attached hereto as Exhibit G.  In connection with any such
investigation, Borrower shall cause to be prepared a report of such
investigation, to be made available to any Lenders upon reasonable request, for
informational purposes and to assure compliance with the specifications and
procedures.

 

6.23.                 Permitted Investments.

 

(a)                               The Consolidated Group’s Investment in
Unimproved Land shall not at any time exceed five percent (5%) of Total Asset
Value.

 

(b)                              The Consolidated Group’s aggregate Investment
in (i) Investment Affiliates and (ii) any entity which is not a Wholly-Owned
Subsidiary (valued at the greater of the cash investment in that entity by
Borrower or the portion of Total Asset Value attributable to such entity or its
assets as the case may be) shall not at any time exceed twenty percent (20%) of
Total Asset Value.

 

(c)                               The Consolidated Group’s Investment in First
Mortgage Receivables (with each asset valued at the lower of its acquisition
cost and its fair market value) shall not at any time exceed five percent (5%)
of Total Asset Value.

 

(d)                              The Consolidated Group’s Investment in
Construction in Progress (with each asset valued at the lower of its acquisition
cost and its fair market value) shall not at any time exceed five percent (5%)
of Total Asset Value.

 

(e)                               The Consolidated Group’s Investment in
Marketable Securities shall not at any time exceed five percent (5%) of Total
Asset Value.

 

(f)                                The Consolidated Group’s projected Investment
in Forward Purchase Commitments (valued at the anticipated equity investment
required to close such acquisitions, taking into account the amount of Secured
Indebtedness anticipated to be available to fund such acquisition under
then-current market conditions, all as reasonably projected by Borrower) shall
not at any time exceed ten percent (10%) of Total Asset Value.

 

(g)                               The Consolidated Group’s aggregate Investment
in the above items (a)-(f) in the aggregate shall not at any time exceed
twenty-five percent (25%) of Total Asset Value. In each case (other than item
(b) above) the Consolidated Group’s Investment shall include the Consolidated
Group Pro Rata Share of any Investment Affiliate’s Investment in the specified
asset type.

 

6.24.                 Prohibited Encumbrances.  The Borrower agrees that neither
the Borrower nor any other member of the Consolidated Group shall (i) create a
Lien against any Project other than a single first-priority mortgage or deed of
trust, (ii) create a Lien on any Capital Stock or other ownership interests in
any member of the Consolidated Group or any Investment Affiliate or (iii) enter
into or be subject to any agreement governing any Indebtedness which constitutes
a Negative Pledge (other than restrictions on further subordinate Liens on
Projects already encumbered by a first-priority mortgage or deed of trust).

 

6.25.               Further Assurances.  Borrower shall, at Borrower’s cost and
expense and upon request of the Administration Agent, execute and deliver or
cause to be executed and delivered, to the Administration Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administration Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

 

- 49 -

--------------------------------------------------------------------------------


 

6.26.    Distribution of Income to the Borrower.  Borrower shall cause all of
its Subsidiaries to promptly distribute to Borrower (but not less frequently
than once each fiscal quarter of Borrower unless otherwise approved by the
Administrative Agent), whether in the form of dividends, distributions or
otherwise, all profits, proceeds or other income relating to or arising from
such Subsidiaries’ use, operation, financing, refinancing, sale or other
disposition of their respective assets and properties after (a) the payment by
each such Subsidiary of its debt service and operating expenses for such quarter
and (b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the ordinary course of business consistent with its past practices, (c) funding
of reserves required by the terms of any deed of trust, mortgage or similar lien
encumbering property of the Subsidiary; (d) payment or establishment of reserves
for payment to minority equity interest holders of amounts required to be paid
in respect of such equity interest.

 

6.27.    More Restrictive Agreements.  Should Borrower, while this Agreement is
in effect or any Note remains unpaid or any Letter of Credit remains
outstanding, enter into, refinance or modify any agreements pertaining to any
existing or future Indebtedness or issuance of Capital Stock which agreements or
documents include covenants (whether affirmative or negative), warranties,
representations, or defaults or events of default (or any other provision which
may have the practical effect of any of the foregoing, including, without
limitation, any “put” or mandatory prepayment of such debt) other than those set
forth herein or in any of the other Loan Documents, Borrower shall promptly so
notify the Administrative Agent and, if requested by the Administrative Agent or
the Required Lenders, Borrower, the Administrative Agent and the Required
Lenders shall promptly amend this Agreement and the other Loan Documents to
incorporate some or all of such provisions as determined by the Required Lenders
in their sole discretion; provided, however, that any such amendment shall
provide that, upon cancellation or termination of the loan agreement, credit
agreement, or other instrument pertaining to such other Indebtedness or issuance
of Capital Stock (other than by reason of an event of default thereunder), so
long as no Default or Unmatured Default is in existence, such amendment also
shall terminate and the provisions of this Agreement affected by such amendment
shall revert to the terms thereof as in effect prior to giving effect to such
amendment.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.      Nonpayment of any principal payment on any Note when due.

 

7.2.      Nonpayment of interest upon any Note or of any Unused Fee or of any
other payment obligations under any of the Loan Documents within five
(5) Business Days after the same becomes due.

 

7.3.      The breach of any of the terms or provisions of Article VI.

 

7.4.      Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Loan, or any material
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

 

7.5.      The breach by the Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of
this Agreement which is not remedied within five (5) days after written notice
from the Administrative Agent or any Lender.

 

- 50 -

--------------------------------------------------------------------------------


 

7.6.      Failure of the Borrower or any of its Subsidiaries to pay when due any
Recourse Indebtedness, regardless of amount, or any other Consolidated
Outstanding Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) in excess of $50,000,000 in the aggregate (collectively,
“Material Indebtedness”); or the default by the Borrower or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement, or any other event shall occur or condition exist, which causes
or permits any such Material Indebtedness to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof (provided that the failure to pay any such Material
Indebtedness shall not constitute a Default so long as the Borrower or its
Subsidiaries is diligently contesting the payment of the same by appropriate
legal proceedings and the Borrower or its Subsidiaries have set aside, in a
manner reasonably satisfactory to Administrative Agent, a sufficient reserve to
repay such Indebtedness plus all accrued interest thereon calculated at the
default rate thereunder and costs of enforcement in the event of an adverse
outcome, and provided further that Material Indebtedness shall not include
either (i) that portion of the Consolidated Outstanding Indebtedness due from IN
Retail Fund Algonquin Commons, L.L.C., which is an Investment Affiliate, under
loans made by Teachers Insurance and Annuity Association of America having
current principal balances of approximately $72,300,000 and $19,600,000,
respectively, which are secured by the Projects known as Algonquin Commons and
The Exchange at Algonquin Commons, each located in Algonquin, Illinois (the
“Algonquin Indebtedness”) or (ii) any Recourse Indebtedness of the Borrower or
another member of the Consolidated Group arising from Guarantee Obligations
undertaken with respect to such Algonquin Indebtedness unless and until the
fifth (5th) Business Day after the date on which the holders of the Algonquin
Indebtedness institute judicial proceedings to collect such Recourse
Indebtedness); or, under any Swap Contract, the occurrence of an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $10,000,000.

 

7.7.      The Borrower, or any Subsidiary shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 7.7, (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.8 or (vii) admit in writing its
inability to pay its debts generally as they become due.

 

7.8.      A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any Subsidiary or for any Substantial Portion of
the Property of the Borrower or such Subsidiary, or a proceeding described in
Section 7.7(iv) shall be instituted against the Borrower or any such Subsidiary
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of ninety (90) consecutive days.

 

7.9.                    The Borrower or any of its Subsidiaries shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgments,
warrants, writs of attachment, execution or similar process or orders for the
payment of money in an amount which, when added to all other judgments,
warrants, writs, executions, processes or orders outstanding against Borrower or
any Subsidiary would exceed

 

- 51 -

--------------------------------------------------------------------------------


 

$10,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such judgment,
warrant, writ, execution, order or process, the issuer of such bond shall
execute a waiver or subordination agreement in form and substance satisfactory
to the Administrative Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of
Borrower or its Subsidiaries.

 

7.10.   The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.

 

7.11.   The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.

 

7.12.   Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), environmental problems at Properties
owned by the Borrower or any of its Subsidiaries or Investment Affiliates.

 

7.13.    The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.

 

7.14.    The attempted revocation, challenge, disavowment, or termination by the
Borrower or Guarantors of any of the Loan Documents.

 

7.15.    Any Change of Control shall occur.

 

7.16.    Any Change in Management shall occur.

 

7.17.    A federal tax lien shall be filed against Borrower or any of its
Subsidiaries under Section 6323 of the Code or a lien of the PBGC shall be filed
against Borrower or any of its Subsidiaries under Section 4068 of ERISA and in
either case such lien shall remain undischarged (or otherwise unsatisfied) for a
period of twenty-five (25) days after the date of filing.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.      Acceleration.  If any Default described in Section 7.7 or 7.8 occurs
with respect to the Borrower, the obligations of the Lenders to make Loans and
to issue Facility Letters of Credit hereunder shall automatically terminate and
the Facility Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender.  If
any other Default occurs, so long as a Default exists Lenders shall have no
obligation to make any Loans and the Required

 

- 52 -

--------------------------------------------------------------------------------


 

Lenders, at any time prior to the date that such Default has been fully cured,
may permanently terminate the obligations of the Lenders to make Loans hereunder
and declare the Facility Obligations to be due and payable, or both, whereupon
if the Required Lenders elected to accelerate (i) the Facility Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives and
(ii) if any automatic or optional acceleration has occurred, the Administrative
Agent, as directed by the Required Lenders (or if no such direction is given
within 30 days after a request for direction, as the Administrative Agent deems
in the best interests of the Lenders, in its sole discretion), shall use its
good faith efforts to collect, including without limitation, by filing and
diligently pursuing judicial action, all amounts owed by the Borrower and any
Subsidiary Guarantor under the Loan Documents.

 

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.  The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon.  Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees.  Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Facility Obligations in full shall, unless the Administrative
Agent is otherwise directed by a court of competent jurisdiction, be promptly
paid over to the Borrower.

 

If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.7 or 7.8 with respect to the Borrower) and before any judgment or
decree for the payment of the Facility Obligations due shall have been obtained
or entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 

8.2.      Amendments.  Subject to the provisions of this Article VIII the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such supplemental
agreement or waiver shall, without the consent of all Lenders:

 

(a)        Extend the Facility Termination Date, or forgive all or any portion
of the principal amount of any Loan or accrued interest thereon or of the
Facility Letter of Credit Obligations or of the Unused Fee, reduce the
Applicable Margins or the underlying interest rate options or extend the time of
payment of any such principal, interest or fees.

 

(b)       Release any Subsidiary Guarantor, except as permitted in Section 6.13
(other than a Subsidiary Guarantor that has liquidated all of its assets and
applied all of the proceeds of such liquidation in accordance with its
organizational documents) from the Subsidiary Guaranty or any other future
guarantor (other than a Subsidiary Guarantor that has liquidated all of its
assets and applied all of the proceeds of such liquidation in accordance with
its organizational documents) from any liability it may undertake with respect
to the Obligations.

 

(c)        Reduce the percentage specified in the definition of Required
Lenders.

 

- 53 -

--------------------------------------------------------------------------------


 

(d)        Increase the Aggregate Commitment beyond $175,000,000, except as and
to the extent provided in Section 2.4.

 

(e)        Permit the Borrower to assign its rights under this Agreement.

 

(f)        Amend Sections 2.1(i), 2.15, 8.1, 8.2, or 11.2.

 

(g)       Amend the definition of (A) Unencumbered Asset Value or (B) any of the
defined terms used in the definition of Unencumbered Asset Value, as set forth
in Article I.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  If the Required Lenders have agreed to waive the requirement of
Section 7.15 and permit a Change of Control to occur, each non-consenting Lender
shall have the option to terminate its Commitment, provided that such option is
exercised within five (5) Business Days after the Administrative Agent has
notified all Lenders that the Required Lenders have agreed to such a waiver by
written notice from such non-consenting Lender to Administrative Agent and
Borrower.  Upon the termination of such a non-consenting Lender’s Commitment,
such non-consenting Lender’s obligation to fund Loans and to participate in
Facility Letters of Credit shall be terminated as of the date such Change of
Control occurs and Borrower shall repay any outstanding Obligations due to such
Lender prior to or concurrently with the occurrence of such Change of Control. 
Following the termination of any Commitment pursuant to this Section 8.2, the
Aggregate Commitment shall be reduced by the amount of the Commitment or
Commitments terminated, and the applicable Percentages of each of the remaining
Lenders shall be adjusted to reflect their share of the new reduced Aggregate
Commitment.

 

8.3.      Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence.  Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

 

8.4.      Insolvency of Borrower.  In the event of the insolvency of the
Borrower, the Lenders shall have no obligation to make further disbursements of
the Facility, and the outstanding principal balance of the Facility, including
accrued and unpaid interest thereon, shall be immediately due and payable.

 

8.5.      Application of Funds.  After the acceleration of the Facility
Obligations as provided for in Section 8.1 (or after the Facility Obligations
have automatically become immediately due and payable and Borrower has been
required to make a deposit in the Letter of Credit Collateral Account as set
forth in Section 8.1), any amounts received on account of the Obligations shall
be applied by the Administrative Agent in the following order:

 

(a)        to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including attorney costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

- 54 -

--------------------------------------------------------------------------------


 

(b)        to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause (b) payable to
them;

 

(c)        to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, Facility Letter of Credit Obligations and
other Obligations, ratably among the Lenders and the Issuing Bank in proportion
to the respective amounts described in this clause (c) payable to them;

 

(d)        to payment of that portion of the Obligations constituting unpaid
principal of the Loans and that portion of the Obligations constituting Related
Swap Obligations which are directly related to this Agreement and which have an
aggregate notional amount not in excess of the Aggregate Commitment, such
payment to be made ratably among the Lenders and Affiliates of Lenders holding
such Related Swap Obligations in proportion to the respective unpaid principal
amounts and net amounts due on termination of the related Swap Contracts owing
to them;

 

(e)        to the payment of that portion of the Obligations constituting any 
remaining Related Swap Obligations not paid under clause (d) ratably among the
Lenders and Affiliates of Lenders holding such Related Swap Obligations in
proportion to the respective net obligations due on termination of the related
Swap Contracts owing to them; and

 

(f)         the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1.      Survival of Representations.  All representations and warranties of
the Borrower contained in this Agreement shall survive delivery of the Notes and
the making of the Loans herein contemplated.

 

9.2.      Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3.      Taxes.  Any taxes (excluding taxes on the overall net income of any
Lender) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the
Borrower, together with interest and penalties, if any.

 

9.4.      Headings.  Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.

 

9.5.      Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.

 

9.6.      Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its

 

- 55 -

--------------------------------------------------------------------------------


 

obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns.

 

9.7.      Expenses; Indemnification.  The Borrower shall reimburse the
Administrative Agent for any costs, internal charges and out-of-pocket expenses
(including, without limitation, all reasonable fees for consultants and fees and
reasonable expenses for attorneys for the Administrative Agent, which attorneys
may be employees of the Administrative Agent) paid or incurred by the
Administrative Agent in connection with the amendment, modification, and
enforcement of the Loan Documents.  The Borrower also agrees to reimburse the
Administrative Agent and the Lenders for any reasonable costs, internal charges
and out-of-pocket expenses (including, without limitation, all fees and
reasonable expenses for attorneys for the Administrative Agent and the Lenders,
which attorneys may be employees of the Administrative Agent or the Lenders)
paid or incurred by the Administrative Agent or any Lender in connection with
the collection and enforcement of the Loan Documents (including, without
limitation, any workout).  The Borrower further agrees to indemnify the
Administrative Agent, each Lender and their Affiliates, and their directors and
officers against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all fees and reasonable expenses
for attorneys of the indemnified parties, all expenses of litigation or
preparation therefor whether or not the Administrative Agent, or any Lender is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the Projects, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder or the acts of the
Administrative Agent or any Lender entering into this Agreement, establishing
the facility in favor of Borrower evidenced hereby, possessing information
regarding Borrower pursuant hereto, or allegedly having any direct or indirect
influence over Borrower as material creditors or exercising any rights or
remedies under the Loan Documents, except to the extent that any of the
foregoing (i) arise out of the bad faith, gross negligence or willful misconduct
of the party seeking indemnification therefor, or (ii) arise from the
indemnitee’s violation of its own internal policies or from a violation of laws,
rules, or regulations applicable to their operations.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement.

 

9.8.      Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

9.9.      Accounting.  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP.

 

9.10.    Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

9.11.    Nonliability of Lenders.  The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, shall be
solely that of borrower and lender.  Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower.  Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

 

9.12.   CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF

 

- 56 -

--------------------------------------------------------------------------------


 

CONFLICTS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

9.13.    CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

 

9.14.    WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1.    Appointment.  KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

10.2.    Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

- 57 -

--------------------------------------------------------------------------------


 

10.3.    General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.

 

10.4.     No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Subsidiary Guarantor.  Except as otherwise specifically provided
herein, the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).

 

10.5.    Action on Instructions of Lenders.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.  The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

 

10.6.    Employment of Agents and Counsel.  The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

 

10.7.    Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

 

10.8.    Administrative Agent’s Reimbursement and Indemnification.  The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the

 

- 58 -

--------------------------------------------------------------------------------


 

Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders which is not cured
after written notice and within the period described in Section 10.3, The
obligations of the Lenders and the Administrative Agent under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

10.9.    Rights as a Lender.  In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.  The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

 

10.10.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.

 

10.11.  Successor Administrative Agent.  Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign.  The Administrative Agent may be removed at any time with cause by
written notice received by the Administrative Agent from all Lenders holding 66
2/3% of that portion of the Aggregate Commitment not held by the Administrative
Agent, such removal to be effective on the date specified by the other Lenders. 
Upon any such resignation or removal, the Required Lenders shall have the right
to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the

 

- 59 -

--------------------------------------------------------------------------------


 

duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.

 

10.12.  Notice of Defaults.  If a Lender becomes aware of a Default or Unmatured
Default, such Lender shall notify the Administrative Agent of such fact provided
that the failure to give such notice shall not create liability on the part of a
Lender.  Upon receipt of such notice that a Default or Unmatured Default has
occurred, the Administrative Agent shall notify each of the Lenders of such
fact.

 

10.13.  Requests for Approval.  If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent.  Notwithstanding anything to the
contrary contained herein, the failure of a Lender to respond with such a
written approval or disapproval within such time period shall not result in such
Lender becoming a Defaulting Lender.

 

10.14.  Defaulting Lenders.  At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent.  If a Defaulting
Lender has failed to fund its pro rata share of any Advance and until such time
as such Defaulting Lender subsequently funds its pro rata share of such Advance,
all Obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal of, interest on and fees relating to the Loans funded
by the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower or the Guarantor and otherwise due to be applied to
the Obligations owing to such Defaulting Lender pursuant to the terms hereof
shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective pro rata shares (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full.  After the Senior Loans have been paid in full equitable adjustments
will be made in connection with future payments by the Borrower to the extent a
portion of the Senior Loans had been repaid with amounts that otherwise would
have been distributed to a Defaulting Lender but for the operation of this
Section 10.14.  This provision governs only the relationship among the
Administrative Agent, each Defaulting Lender and the other Lenders; nothing
hereunder shall limit the obligation of the Borrower to repay all Loans in
accordance with the terms of this Agreement.  The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the

 

- 60 -

--------------------------------------------------------------------------------


 

suspension of such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of the Required Lenders or all Lenders.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1.    Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any of its Affiliates to or for the credit or account of the Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender,
at any time prior to the date that such Default has been fully cured, whether or
not the Obligations, or any part hereof, shall then be due. Notwithstanding the
foregoing, to avoid the effect of any “single action” rule or any other adverse
effect upon the rights and remedies available to the Lenders against Borrower,
prior to exercising any such setoff right against Borrower each Lender agrees to
advise the Administrative Agent of such intended action and obtain the prior
written consent of the Required Lenders to such intended action.

 

11.2.    Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans.  If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.    Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3.  The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3.  The Administrative Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person.  Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents.  Any request, authority or consent of any Person, who at the

 

- 61 -

--------------------------------------------------------------------------------


 

time of making such request or giving such authority or consent is the owner of
the rights to any Loan (whether or not a Note has been issued in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Loan.

 

12.2.     Participations.

 

(a)        Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks, financial institutions, pension funds, or any other funds
or entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

 

(b)        Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all the Lenders pursuant to the terms of
Section 8.2 or of any other Loan Document.

 

(c)        Benefit of Setoff.  The Borrower agrees that each Participant which
has previously advised the Borrower in writing of its purchase of a
participation in a Lender’s interest in its Loans shall be deemed to have the
right of setoff provided in Section 11.1 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, including without limitation the obligation to advise, and
to obtain the prior written consent of, the Required Lenders with respect to any
exercise of such right of setoff.  Each Lender shall retain the right of setoff
provided in Section 11.1 with respect to the amount of participating interests
sold to each Participant, provided that such Lender and Participant may not each
setoff amounts against the same portion of the Obligations, so as to collect the
same amount from the Borrower twice.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender.

 

12.3.     Assignments.

 

(a)        Permitted Assignments.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to any
Eligible Assignee all or any portion (greater than or equal to $10,000,000 for
each assignee, so long as the hold position of the assigning Lender is not less
than $10,000,000) of its rights and obligations under the Loan Documents.  Such
assignment shall be substantially in the form of Exhibit D hereto or in such
other form as may be agreed to by the parties thereto.  The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to an Eligible Assignee which is not a Lender or an Affiliate
thereof.  Such consent shall not be unreasonably withheld and shall be given or
withheld within ten (10) Business Days after the Administrative Agent’s receipt
of a Lender’s written request for such consent.

 

- 62 -

--------------------------------------------------------------------------------


 

(b)        Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit D hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3(a), and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment.  The Notice of Assignment shall contain a representation
by the Eligible Assignee to the effect that none of the consideration used to
make the purchase of the Commitment and Loans under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Eligible Assignee in and under the Loan Documents will not be
“plan assets” under ERISA.  On and after the effective date of such assignment,
such Eligible Assignee shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender, and the transferor Lender shall automatically be
released on the effective date of such assignment, with respect to the
percentage of the Aggregate Commitment and Loans assigned to such Eligible
Assignee.  Upon the consummation of any assignment to a Eligible Assignee
pursuant to this Section 12.3(b), the transferor Lender, the Administrative
Agent and the Borrower shall make appropriate arrangements so that replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Eligible Assignee, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.

 

12.4.    Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Eligible Assignee or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject to
Section 9.11 of this Agreement.

 

12.5.    Tax Treatment.  If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

 

ARTICLE XIII

 

NOTICES

 

13.1.    Giving Notice.  Except as otherwise permitted by Section 2.16 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by telex or by facsimile and addressed or delivered to such party at
its address set forth below its signature hereto or at such other address (or to
counsel for such party) as may be designated by such party in a notice to the
other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes).

 

13.2.    Change of Address.  The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 

- 63 -

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Lenders and each
party has notified the Administrative Agent by telex or telephone, that it has
taken such action.

 

(Remainder of page intentionally left blank.)

 

- 64 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lenders, individually and in their
respective capacities as Agents, have executed this Agreement as of the date
first above written.

 

 

INLAND REAL ESTATE CORPORATION, a
Maryland corporation

 

 

 

 

 

By: /s/ BRETT A. BROWN

 

 

 

Print Name: Brett A. Brown

 

Title: Chief Financial Officer

 

 

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Phone: (630) 218-7351

 

Facsimile: (630) 218-7350

 

Attention: Mark E. Zalatoris

 

Email: zalatoris@inlandrealestate.com

 

S-1

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

COMMITMENT:

Individually and as Administrative Agent

$30,000,000

 

 

By:

/s/ NATHAN WEYER

 

Print Name:

 Nathan Weyer

 

Title:

 Vice President

 

 

 

 

 

1200 Abernathy Road NE, Suite 1550

 

Atlanta, GA 30328

 

Phone: (216) 689-4660

 

Facsimile: (216) 689-3566

 

Attention: Kevin Murray

 

Email: Kevin_P_Murray@KeyBank.com

 

 

 

With a copy to:

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

Mailcode OH-01-49-0424

 

4900 Tiedeman Road, 4th Floor

 

Brooklyn, OH 44144

 

Phone: (216) 813-1603

 

Facsimile: (216) 370-6206

 

Attention: John P. Hyland

 

S-2

--------------------------------------------------------------------------------


 

COMMITMENT:

BANK OF AMERICA, N.A.,

$35,000,000

Individually and as Co-Syndication Agent

 

 

 

 

 

By:

  /s/ PATRICIA H. GARDENHIRE

 

Name:

 Patricia H. Gardenhire

 

Title:

   Vice President

 

 

 

 

 

Bank of America, N.A.

 

101 South Tryon Street

 

NC1-007-11-15

 

Charlotte, NC 28255-0001

 

Phone: (980) 386-7296

 

Facsimile: (980) 386-6434

 

Attention: Kay P. Ostwalt

 

Email: kay.p.ostwalt@baml.com

 

S-3

--------------------------------------------------------------------------------


 

COMMITMENT:

WELLS FARGO BANK,

$35,000,000

NATIONAL ASSOCIATION,

 

Individually and as Co-Syndication Agent

 

 

 

 

 

By:

     /s/ WINITA LAU

 

Name: Winita Lau

 

Title: Vice President

 

 

 

Wells Fargo Bank

 

123 North Wacker Drive, Suite 1900

 

Chicago, IL 60606

 

Phone: (312) 269-4809

 

Facsimile: (312) 782-0969

 

Attention: Karen Skutt

 

Email:  karen.t.skutt@wellsfargo.com

 

S-4

--------------------------------------------------------------------------------


 

COMMITMENT:

RBS CITIZENS, NATIONAL ASSOCIATION,

$25,000,000

d/b/a CHARTER ONE,

 

Individually and as Co-Documentation Agent

 

 

 

 

 

By:

      /s/ SAMUEL A. BLUSO

 

Name: Samuel A. Bluso

 

Title: Senior Vice President

 

 

 

RBS Citizens, d/b/a Charter One

 

1215 Superior Avenue, 6th Floor

 

Cleveland, OH 44114

 

Phone: (216) 277-0199

 

Facsimile: (216) 277-4607

 

Attention: Donald W. Woods

 

Email: donald.w.woods@rbscitizens.com

 

S-5

--------------------------------------------------------------------------------


 

COMMITMENT:

BANK OF MONTREAL,

$25,000,000

Individually and as Co-Documentation Agent

 

 

 

 

 

By:

                         /s/ AARON LANSKI

 

Name:  Aaron Lanski

 

Title:  Managing Director

 

 

 

Bank of Montreal

 

115 South LaSalle Street, 5 East

 

Chicago, IL 60603

 

Phone: (312) 461-6364

 

Facsimile: (312) 461-2968

 

Attention: Aaron Lanski

 

Email: aaron.lanski@harrisbank.com

 

S-6

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

COMMITMENT:

 

$25,000,000

 

 

By:

  /s/ JOEL G. DALSON

 

Name:  Joel G. Dalson

 

Title:  Vice President

 

 

 

PNC Real Estate

 

One North Franklin Street, Suite 2150

 

C-L01-21

 

Chicago, IL 60606

 

Phone: (312) 338-2226

 

Facsimile: (312) 384-4623

 

Attention: Joel G. Dalson

 

Email: joel.dalson@pnc.com

 

S-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDMENT REGARDING INCREASE

 

This Amendment to Credit Agreement (the “Agreement”) is made as of
___________________, ______, by and among Inland Real Estate Corporation (the
“Borrower”), KeyBank National Association, as “Administrative Agent,” and one or
more existing or new “Lenders” shown on the signature pages hereof.

 

R E C I T A L S

 

A.                                 Borrower, Administrative Agent and certain
other Lenders have entered into that certain Fifth Amended and Restated Credit
Agreement dated as of August ___, 2012 (as amended, the “Credit Agreement”). 
All capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Credit Agreement.

 

B.                                  Pursuant to the terms of the Credit
Agreement, the Lenders initially agreed to provide Borrower with a revolving
credit facility in an aggregate principal amount of up to $175,000,000.  The
Borrower and the Agent on behalf of the Lenders now desire to amend the Credit
Agreement in order to, among other things (i) increase the Aggregate Commitment
to $___________; and (ii) admit [name of new banks] as “Lenders” under the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENTS

 

1.                                  The foregoing Recitals to this Amendment
hereby are incorporated into and made part of this Amendment.

 

2.                                   From and after _________, ____ (the
“Effective Date”) (i) [name of new banks] shall be considered as “Lenders” under
the Credit Agreement and the Loan Documents, and (ii) [name of existing Lenders]
shall each be deemed to have increased its Commitment to the amount shown next
to their respective signatures on the signature pages of this Amendment, each
having a Commitment in the amount shown next to their respective signatures on
the signature pages of this Amendment.  The Borrower shall, on or before the
Effective Date, execute and deliver to each new Lender a Note to evidence the
Loans to be made by such Lender.

 

3.                                   From and after the Effective Date, the
Aggregate Commitment shall equal __________ Million Dollars ($___,000,000).

 

4.                                  For purposes of Section 13.1 of the Credit
Agreement (Giving Notice), the address(es) and facsimile number(s) for [name of
new banks] shall be as specified below their respective signature(s) on the
signature pages of this Amendment.

 

5.                                   The Borrower hereby represents and warrants
that, as of the Effective Date, there is no Default or Unmatured Default, the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects as of such date and the Borrower
has no offsets or claims against any of the Lenders.

 

6.                                    As expressly modified as provided herein,
the Credit Agreement shall continue in full force and effect.

 

A-1

--------------------------------------------------------------------------------


 

7.                                    This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

2901 Butterfield Road, Oak Brook, Illinois

 

Phone: 630-218-7351

 

Facsimile: 630-218-7350

 

Attention: Mark E. Zalatoris

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

1200 Abernathy Rd NE, Suite 1550

 

Atlanta, GA 30328

 

Phone: 216-689-4660

 

Facsimile: 216-689-3566

 

Attention: Kevin Murray

 

 

 

With a copy to:

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

Mailcode OH-01-49-0424

 

4900 Tiedeman Road, 4th Floor

 

Brooklyn, OH 44144

 

Phone: 216-813-1603

 

Facsimile: 216-370-6206

 

Attention: John P. Hyland

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

 

[Address of New Lender]

 

 

 

Phone:

 

 

Facsimile:

 

 

Attention:

 

 

Amount of Commitment:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

August ___, 2012

 

Inland Real Estate Corporation, a corporation organized under the laws of the
State of Maryland (the “Borrower”), promises to pay to the order of
_________________________ (the “Lender”) the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to Article II of the
Fifth Amended and Restated Credit Agreement (as the same may be amended or
modified, the “Agreement”) hereinafter referred to, in immediately available
funds at the main office of KeyBank National Association in Cleveland, Ohio, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement.  The Borrower
shall pay remaining unpaid principal of and accrued and unpaid interest on the
Loans in full on the Facility Termination Date or such earlier date as may be
required under the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note amends and restates in its entirety that certain [Fourth Amended and
Restated] Note dated as of June 24, 2010 made by Borrower in favor of Lender.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fifth Amended and Restated Credit Agreement, dated as of
August ___, 2012 among the Borrower, KeyBank National Association, individually
and as Administrative Agent, and the other Lenders named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Agent and the Lenders under such documents, Agent and the Lenders shall be
entitled to receive reasonable attorneys fees and expenses incurred by Agent and
the Lenders in connection with the exercise of such remedies.

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

This Note shall be governed and construed under the internal laws of the State
of Illinois.

 

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH

 

B-1

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

 

INLAND REAL ESTATE CORPORATION,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND REAL ESTATE CORPORATION,
DATED AUGUST ___, 2012

 

 

  Date

Principal
Amount of Loan

Maturity of
Interest Period

Maturity Principal
Amount Paid

Unpaid Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114

 

Re:                           Fifth Amended and Restated Credit Agreement dated
as of August ___, 2012 (as amended, modified, supplemented, restated, or
renewed, from time to time, the “Agreement”) between INLAND REAL ESTATE
CORPORATION (the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for itself and the other lenders parties thereto from time
to time (“Lenders”).

 

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

 

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

 

The undersigned hereby further certifies to the Lenders that:

 

1.                                  Compliance with Financial Covenants. 
Schedule A attached hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

 

2.                                    Review of Condition.  The undersigned has
reviewed the terms of the Agreement, including, but not limited to, the
representations and warranties of the Borrower set forth in the Agreement and
the covenants of the Borrower set forth in the Agreement, and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the transactions and condition of the Borrower through the reporting periods.

 

3.                                  Representations and Warranties.  To the
undersigned’s actual knowledge, the representations and warranties of the
Borrower contained in the Loan Documents, including those contained in the
Agreement, are true and accurate in all material respects as of the date hereof
and were true and accurate in all material respects at all times during the
reporting period except as expressly noted on Schedule B hereto.

 

4.                                    Covenants.  To the undersigned’s actual
knowledge, during the reporting period, the Borrower observed and performed all
of the respective covenants and other agreements under the Agreement and the
Loan Documents, and satisfied each of the conditions contained therein to be
observed, performed or satisfied by the Borrower, except as expressly noted on
Schedule B hereto.

 

5.                                    No Event of Default.  To the undersigned’s
actual knowledge, no Event of Default exists as of the date hereof or existed at
any time during the reporting period, except as expressly noted on Schedule B
hereto.

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _________.

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between
__________________ (the “Assignor”) and _______________ (the “Assignee”) is
dated as of _____________, _____.  The parties hereto agree as follows:

 

1.                                  PRELIMINARY STATEMENT.  The Assignor is a
party to a Fifth Amended and Restated Credit Agreement (which, as it may be
amended, modified, renewed or extended from time to time is herein called the
“Credit Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule
1”).  Capitalized terms used herein and not otherwise defined herein shall have
the meanings attributed to them in the Credit Agreement.

 

2.                                    ASSIGNMENT AND ASSUMPTION.  The Assignor
hereby sells and assigns to the Assignee, and the Assignee hereby purchases and
assumes from the Assignor, an interest in and to the Assignor’s rights and
obligations under the Credit Agreement such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents.  The aggregate Commitment (or Loans, if the applicable Commitment has
been terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.

 

3.                                    EFFECTIVE DATE.  The effective date of
this Assignment Agreement (the “Effective Date”) shall be the later of the date
specified in Item 5 of Schedule 1 or two (2) Business Days (or such shorter
period agreed to by the Agent) after a Notice of Assignment substantially in the
form of Exhibit “I” attached hereto has been delivered to the Administrative
Agent.  Such Notice of Assignment must include the consent of the Agent required
by Section 12.3(a) of the Credit Agreement.  In no event will the Effective Date
occur if the payments required to be made by the Assignee to the Assignor on the
Effective Date under Sections 4 and 5 hereof are not made on the proposed
Effective Date.  The Assignor will notify the Assignee of the proposed Effective
Date no later than the Business Day prior to the proposed Effective Date.  As of
the Effective Date, (i) the Assignee shall have the rights and obligations of a
Lender under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder and (ii) the Assignor shall relinquish its
rights and be released from its corresponding obligations under the Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder.

 

4.                                    PAYMENTS OBLIGATIONS.  On and after the
Effective Date, the Assignee shall be entitled to receive from the Agent all
payments of principal, interest and fees with respect to the interest assigned
hereby.  The Assignee shall advance funds directly to the Agent with respect to
all Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby.  [In consideration for the sale and
assignment of Loans hereunder, (i) the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Floating Rate Loans assigned to the Assignee hereunder and (ii) with respect to
each Fixed Rate Loan made by the Assignor and assigned to the Assignee hereunder
which is outstanding on the Effective Date, (a) on the last day of the Interest
Period therefor or (b) on such earlier date agreed to by the Assignor and the
Assignee or (c) on the date on which any such Fixed Rate Loan either becomes due
(by acceleration or otherwise) or is prepaid (the date as described in the
foregoing clauses (a), (b) or (c) being hereinafter referred to as the “Fixed
Rate Due Date”), the Assignee shall pay the Assignor an amount equal to the
principal amount of the portion of such Fixed Rate Loan assigned to the Assignee
which is outstanding on the Fixed Rate Due Date.  If the Assignor and the
Assignee agree that the applicable Fixed Rate Due Date for such Fixed Rate Loan
shall be the Effective Date, they shall agree, solely for purposes of dividing
interest paid by the

 

D-1

--------------------------------------------------------------------------------


 

Borrower on such Fixed Rate Loan, to an alternate interest rate applicable to
the portion of such Loan assigned hereunder for the period from the Effective
Date to the end of the related Interest Period (the “Agreed Interest Rate”) and
any interest received by the Assignee in excess of the Agreed Interest Rate,
with respect to such Fixed Rate Loan for such period, shall be remitted to the
Assignor.  [In the event interest for any period from the Effective Date to but
not including the Fixed Rate Due Date is not paid when due by the Borrower with
respect to any Fixed Rate Loan sold by the Assignor to the Assignee hereunder,
the Assignee shall pay to the Assignor interest for such period on the portion
of such Fixed Rate Loan sold by the Assignor to the Assignee hereunder at the
applicable rate provided by the Credit Agreement.]  In the event a prepayment of
any Fixed Rate Loan which is existing on the Effective Date and assigned by the
Assignor to the Assignee hereunder occurs after the Effective Date but before
the applicable Fixed Rate Due Date, the Assignee shall remit to the Assignor any
excess of the funding indemnification amount paid by the Borrower under
Section 3.4 of the Credit Agreement an account of such prepayment with respect
to the portion of such Fixed Rate Loan assigned to the Assignee hereunder over
the amount which would have been paid if such prepayment amount were calculated
based on the Agreed Interest Rate and only covered the portion of the Interest
Period after the Effective Date.  The Assignee will promptly remit to the
Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent with respect to any Fixed Rate Loan prior to its Fixed
Rate Due Date and (ii) any amounts of interest on Loans and fees received from
the Agent which relate to the portion of the Loans assigned to the Assignee
hereunder for periods prior to the Effective Date, in the case of Floating Rate
Loans or fees, or the Fixed Rate Due Date, in the case of Fixed Rate Loans, and
not previously paid by the Assignee to the Assignor.]*  In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.

 

*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.

 

5.                                    FEES PAYABLE BY THE ASSIGNEE.  The
Assignee shall pay to the Assignor a fee on each day on which a payment of
interest or facility fees is made under the Credit Agreement with respect to the
amounts assigned to the Assignee hereunder (other than a payment of interest or
facility fees attributable to the period prior to the Effective Date or, in the
case of Fixed Rate Loans, the Payment Date, which the Assignee is obligated to
deliver to the Assignor pursuant to Section 4 hereof).  The amount of such fee
shall be the difference between (i) the interest or fee, as applicable, paid
with respect to the amounts assigned to the Assignee hereunder and (ii) the
interest or fee, as applicable, which would have been paid with respect to the
amounts assigned to the Assignee hereunder if each interest rate was calculated
at the rate of ___% rather than the actual percentage used to calculate the
interest rate paid by the Borrower or if the Unused Fee was calculated at the
rate of ___% rather than the actual percentage used to calculate the Unused Fee
paid by the Borrower, as applicable.  In addition, the Assignee agrees to pay
___% of the fee required to be paid to the Agent in connection with this
Assignment Agreement.

 

6.                                    REPRESENTATIONS OF THE ASSIGNOR;
LIMITATIONS ON THE ASSIGNOR’S LIABILITY.  The Assignor represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder, that such interest is free and clear of any adverse claim created by
the Assignor and that it has all necessary right and authority to enter into
this Assignment.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or

 

D-2

--------------------------------------------------------------------------------


 

provisions of any of the Loan Documents, (v) inspecting any of the Property,
books or records of the Borrower, (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

 

7.                                    REPRESENTATIONS OF THE ASSIGNEE.  The
Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements requested by the Assignee and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information at it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, (vi) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
[and (vii) attaches the forms prescribed by the Internal Revenue Service of the
United States certifying that the Assignee is entitled to receive payments under
the Loan Documents without deduction or withholding of any United States federal
income taxes].**

 

**to be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

 

8.                                    INDEMNITY.  The Assignee agrees to
indemnify and hold the Assignor harmless against any and all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment Agreement.

 

9.                                    SUBSEQUENT ASSIGNMENTS.  After the
Effective Date, the Assignee shall have the right pursuant to Section 12.3(a) of
the Credit Agreement to assign the rights which are assigned to the Assignee
hereunder to any entity or person, provided that (i) any such subsequent
assignment does not violate any of the terms and conditions of the Loan
Documents or any law, rule, regulation, order, writ, judgment, injunction or
decree and that any consent required under the terms of the Loan Documents has
been obtained and (ii) unless the prior written consent of the Assignor is
obtained, the Assignee is not thereby released from its obligations to the
Assignor hereunder, if any remain unsatisfied, including, without limitation,
its obligations under Sections 4, 5 and 8 hereof.

 

10.                            REDUCTIONS OF AGGREGATE COMMITMENT.  If any
reduction in the Aggregate Commitment occurs between the date of this Assignment
Agreement and the Effective Date, the percentage interest specified in Item 3 of
Schedule 1 shall remain the same, but the dollar amount purchased shall be
recalculated based on the reduced Aggregate Commitment.

 

11.                            ENTIRE AGREEMENT.  This Assignment Agreement and
the attached Notice of Assignment embody the entire agreement and understanding
between the parties hereto and supersede all prior agreements and understandings
between the parties hereto relating to the subject matter hereof.

 

12.                            GOVERNING LAW.  This Assignment Agreement shall
be governed by the internal law, and not the law of conflicts, of the State of
Illinois.

 

D-3

--------------------------------------------------------------------------------


 

13.                            NOTICES.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.  For the
purpose hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth in the attachment to Schedule 1.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

D-5

--------------------------------------------------------------------------------


 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee

 

D-6

--------------------------------------------------------------------------------


 

SCHEDULE 1
to Assignment Agreement

 

 

1.                                    Description and Date of Credit Agreement:

 

 

 

 

 

2.                                    Date of Assignment Agreement:

 

 

 

 

,

 

 

 

 

 

 

 

 

3.                                    Amounts (As of Date of Item 2 above):

 

 

 

 

 

a.                                     Aggregate Commitment (Loans)* under
Credit Agreement

$

 

 

 

 

b.                                    Assignee’s Percentage of the Aggregate
Commitment purchased under this Assignment Agreement**

 

 

%

 

 

 

4.                                    Amount of Assignor’s (Loan Amount)**
Commitment Purchased under this Assignment Agreement:

$

 

 

 

 

5.                                    Proposed Effective Date:

 

 

 

Accepted and Agreed:

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

*                                        If a Commitment has been terminated,
insert outstanding Loans in place of Commitment
**                                Percentage taken to 10 decimal places

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT “I”
to Assignment Agreement

 

NOTICE OF ASSIGNMENT

 

________________, ____

 

To:                           KeyBank National Association
4900 Tiedeman Road, 4th Floor
Brooklyn, OH  44144
Attention:  John Hyland

 

From:           [NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)

 

1.                                    We refer to that Fifth Amended and
Restated Credit Agreement (the “Credit Agreement”) described in Item 1 of
Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

 

2.                                    This Notice of Assignment (this “Notice”)
is given and delivered to the Administrative Agent pursuant to
Section 12.3(b) of the Credit Agreement.

 

3.                                    The Assignor and the Assignee have entered
into an Assignment Agreement, dated as of ________, _____ (the “Assignment”),
pursuant to which, among other things, the Assignor has sold, assigned,
delegated and transferred to the Assignee, and the Assignee has purchased,
accepted and assumed from the Assignor the percentage interest specified in Item
3 of Schedule 1 of all outstandings, rights and obligations under the Credit
Agreement.  The Effective Date of the Assignment shall be the later of the date
specified in Item 5 of Schedule 1 or two (2) Business Days (or such shorter
period as agreed to by the Administrative Agent) after this Notice of Assignment
and any fee required by Section 12.3(b) of the Credit Agreement have been
delivered to the Administrative Agent, provided that the Effective Date shall
not occur if any condition precedent agreed to by the Assignor and the Assignee
has not been satisfied.

 

4.                                    The Assignor and the Assignee hereby give
to the Administrative Agent notice of the assignment and delegation referred to
herein.  The Assignor will confer with the Administrative Agent before the date
specified in Item 5 of Schedule 1 to determine if the Assignment Agreement will
become effective on such date pursuant to Section 3 hereof, and will confer with
the Administrative Agent to determine the Effective Date pursuant to Section 3
hereof if it occurs thereafter.  The Assignor shall notify the Administrative
Agent if the Assignment Agreement does not become effective on any proposed
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee.  At the request of the
Administrative Agent, the Assignor will give the Administrative Agent written
confirmation of the satisfaction of the conditions precedent.

 

5.                                    The Assignor or the Assignee shall pay to
the Administrative Agent on or before the Effective Date the processing fee of
$3,500 required by Section 12.3(b) of the Credit Agreement.

 

6.                                    If Notes are outstanding on the Effective
Date, the Assignor and the Assignee request and direct that the Administrative
Agent prepare and cause the Borrower to execute and deliver new Notes or, as
appropriate, replacements notes, to the Assignor and the Assignee.  The Assignor
and, if applicable, the Assignee each agree to deliver to the Administrative
Agent the original Note received by it from the Borrower upon its receipt of a
new Note in the appropriate amount.

 

D-8

--------------------------------------------------------------------------------


 

7.                                    The Assignee advises the Administrative
Agent that notice and payment instructions are set forth in the attachment to
Schedule 1.

 

8.                                    The Assignee hereby represents and
warrants that none of the funds, monies, assets or other consideration being
used to make the purchase pursuant to the Assignment are “plan assets” as
defined under ERISA and that its rights, benefits, and interests in and under
the Loan Documents will not be “plan assets” under ERISA.

 

9.                                    The Assignee authorizes the Administrative
Agent to act as its Administrative Agent under the Loan Documents in accordance
with the terms thereof.  The Assignee acknowledges that the Administrative Agent
has no duty to supply information with respect to the Borrower or the Loan
Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.*

 

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

NAME OF ASSIGNOR

 

NAME OF ASSIGNEE

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

D-9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND, IF REQUIRED BY THE
CREDIT AGREEMENT, CONSENTED TO BY
KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

Title:

 

 

 

[Attach photocopy of Schedule 1 to Assignment]

 

D-10

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To:                           KeyBank National Association
as Administrative Agent (the “Agent”)
under the Credit Agreement Described Below

 

Re:                           Fifth Amended and Restated Credit Agreement, dated
August ___, 2012 (as the same may be amended or modified, the “Credit
Agreement”), among Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland (the “Borrower”), the Agent, and the Lenders
named therein.  Terms used herein and not otherwise defined shall have the
meanings assigned thereto in the Credit Agreement.

 

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.16 of the
Credit Agreement.

 

Facility Identification Number(s)

 

 

Customer/Account Name

 

 

Transfer Funds To

 

 

 

 

For Account No.

 

 

Reference/Attention To

 

 

 

Authorized Officer
(Customer Representative)

 

Date

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

 

 

Bank Officer Name

 

Date

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SUBSIDIARY GUARANTY

 

This Guaranty is made as of August ___, 2012 by the parties identified in the
signature pages thereto, and any Joinder to Guaranty hereafter delivered
(collectively, the “Subsidiary Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”) and to and for the benefit of the counterparties to those certain
“Related Swap Contracts” (as defined in the Credit Agreement), which may include
Lenders and certain Affiliates of Lenders (collectively, the “Related Creditors”
and, with the Lenders, the “Credit Parties”).

 

RECITALS

 

A.                               Inland Real Estate Corporation, a corporation
organized under the laws of the State of Maryland (“Borrower”), and Subsidiary
Guarantors have requested that the Lenders make a revolving credit facility
available to Borrower in an aggregate principal amount of up to $175,000,000,
subject to future increase by an amount not to exceed the Maximum Commitment
Increase (the “Facility”).

 

B.                                  The Lenders have agreed to make available
the Facility to Borrower pursuant to the terms and conditions set forth in that
certain Fifth Amended and Restated Credit Agreement of even date herewith among
Borrower, the Administrative Agent, and the Lenders named therein (as amended,
modified or restated from time to time, the “Credit Agreement”).  All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.

 

C.                                  Borrower has executed and delivered or will
execute and deliver to the Lenders promissory notes in the principal amount of
each Lender’s Commitment and promissory notes in the principal amount, if any,
of each Lender’s Loan as evidence of Borrower’s indebtedness to each such Lender
with respect to the Facility (the promissory notes described above, together
with any amendments or allonges thereto, or restatements, replacements or
renewals thereof, and/or new promissory notes to new Lenders under the Credit
Agreement, are collectively referred to herein as the “Notes”).

 

D.                                 Borrower may enter into certain Related Swap
Contracts with one or more of the Lenders or Affiliates of Lenders.

 

E.                                 Subsidiary Guarantors are subsidiaries of
Borrower.  Subsidiary Guarantors acknowledge that the extension of credit by the
Administrative Agent and the Lenders to Borrower pursuant to the Credit
Agreement and the execution and delivery of Related Swap Contracts by certain
Lenders and Affiliates of Lenders will benefit Subsidiary Guarantors by making
funds available to Subsidiary Guarantors through Borrower and by enhancing the
financial strength of the consolidated group of which Subsidiary Guarantors and
Borrower are members.  The execution and delivery of this Guaranty by Subsidiary
Guarantors are conditions precedent to the performance by the Lenders of their
obligations under the Credit Agreement and the execution and delivery of any
Related Swap Contracts by such Lenders and Affiliates of Lender.

 

AGREEMENTS

 

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

 

F-1

--------------------------------------------------------------------------------


 

1.                                    Subsidiary Guarantors absolutely,
unconditionally, and irrevocably guaranty to each of the Lenders and Lenders’
Affiliates:

 

(a)                               the full and prompt payment of the principal
of and interest on the Notes when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, and the prompt payment
of all sums which may now be or may hereafter become due and owing under the
Notes, the Credit Agreement, and the other Loan Documents;

 

(b)                              prompt payment of all sums which may now be or
may hereafter be come due and owing under the Related Swap Contracts;

 

(c)                               the payment of all Enforcement Costs (as
hereinafter defined in Paragraph 7 hereof); and

 

(d)                            the full, complete, and punctual observance,
performance, and satisfaction of all of the obligations, duties, covenants, and
agreements of Borrower under the Credit Agreement and the Loan Documents and
under the Related Swap Contracts.

 

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Guaranteed Indebtedness.”  All obligations described in subparagraph (d) of
this Paragraph 1 are referred to herein as the “Obligations.”  Subsidiary
Guarantors and the Credit Parties agree that Subsidiary Guarantors’ obligations
hereunder shall not exceed the greater of:  (i) the aggregate amount of all
monies received, directly or indirectly, by Subsidiary Guarantors from Borrower
after the date hereof (whether by loan, capital infusion or other means), or
(ii) the maximum amount of the Guaranteed Indebtedness not subject to avoidance
under Title 11 of the United States Code, as same may be amended from time to
time, or any applicable state law (the “Bankruptcy Code”).  To that end, to the
extent such obligations would otherwise be subject to avoidance under the
Bankruptcy Code if Subsidiary Guarantors are not deemed to have received
valuable consideration, fair value or reasonably equivalent value for its
obligations hereunder, each Subsidiary Guarantor’s obligations hereunder shall
be reduced to that amount which, after giving effect thereto, would not render
such Subsidiary Guarantor insolvent, or leave such Subsidiary Guarantor with an
unreasonably small capital to conduct its business, or cause such Subsidiary
Guarantor to have incurred debts (or intended to have incurred debts) beyond its
ability to pay such debts as they mature, as such terms are determined, and at
the time such obligations are deemed to have been incurred, under the Bankruptcy
Code.  In the event a Subsidiary Guarantor shall make any payment or payments
under this Guaranty each other guarantor of the Guaranteed Indebtedness shall
contribute to such Subsidiary Guarantor an amount equal to such non-paying
Subsidiary Guarantor’s pro rata share (based on their respective maximum
liabilities hereunder and under such other guaranty) of such payment or payments
made by such Subsidiary Guarantor, provided that such contribution right shall
be subordinate and junior in right of payment in full of all the Guaranteed
Indebtedness to Lenders.

 

2.                                    In the event of any default by Borrower in
making payment of the Guaranteed Indebtedness, or in performance of the
Obligations, as aforesaid, in each case beyond the expiration of any applicable
grace period, Subsidiary Guarantors agree, on demand by the Administrative Agent
or the holder of a Note or Credit Party under a Related Swap Contract, to pay
all the Guaranteed Indebtedness and to perform all the Obligations as are then
or thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents or under the Related
Swap Contract, as the case may be.

 

3.                                    Subsidiary Guarantors do hereby waive (i)
notice of acceptance of this Guaranty by the Administrative Agent and the Credit
Parties and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (ii) any defense, right of set-off or
other claim which Subsidiary Guarantors may have against Borrower or which
Subsidiary Guarantors or Borrower

 

F-2

--------------------------------------------------------------------------------


 

may have against the Administrative Agent or the Credit Parties or the holder of
a Note, (iii) presentment for payment, demand for payment (other than as
provided for in Paragraph 2 above), notice of nonpayment (other than as provided
for in Paragraph 2 above) or dishonor, protest and notice of protest, diligence
in collection and any and all formalities which otherwise might be legally
required to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Credit Parties to inform Subsidiary Guarantors of
any facts the Administrative Agent and the Credit Parties may now or hereafter
know about Borrower, the Facility, Related Swap Contract, or the transactions
contemplated by the Credit Agreement, it being understood and agreed that the
Administrative Agent and the Lenders and the Credit Parties have no duty so to
inform and that Subsidiary Guarantors are fully responsible for being and
remaining informed by Borrower of all circumstances bearing on the existence or
creation, or the risk of nonpayment of the Guaranteed Indebtedness or the risk
of nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Credit Party to proceed against any other security given to a Credit Party
in connection with the Guaranteed Indebtedness or the Obligations.  Credit may
be granted or continued from time to time by the Credit Parties to Borrower
without notice to or authorization from Subsidiary Guarantors, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation.  The Administrative Agent and the Credit Parties shall have no
obligation to disclose or discuss with Subsidiary Guarantors the Credit Parties’
assessment of the financial condition of Borrower.  Subsidiary Guarantors
acknowledge that no representations of any kind whatsoever have been made by the
Administrative Agent and the Credit Parties to Subsidiary Guarantors.  No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Credit Parties except as expressly
set forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Credit Parties.  Subsidiary Guarantors further agree that any
exculpatory language contained in the Credit Agreement, the Notes, and the other
Loan Documents or in the Related Swap Contracts shall in no event apply to this
Guaranty, and will not prevent the Administrative Agent and the Credit Parties
from proceeding against Subsidiary Guarantors to enforce this Guaranty.

 

4.                                    Subsidiary Guarantors further agree that
Subsidiary Guarantors’ liability as guarantor shall in no way be impaired by any
renewals or extensions which may be made from time to time, with or without the
knowledge or consent of Subsidiary Guarantors of the time for payment of
interest or principal under a Note or by any forbearance or delay in collecting
interest or principal under a Note, or by any waiver by the Administrative Agent
and the Lenders under the Credit Agreement, or any other Loan Documents, or any
waiver by the Related Creditors under any Related Swap Contracts or by the
Administrative Agent or the Credit Parties’ failure or election not to pursue
any other remedies they may have against Borrower, or by any change or
modification in a Note, the Credit Agreement, or any other Loan Documents or in
a Related Swap Contract, or by the acceptance by the Administrative Agent or the
Credit Parties of any security or any increase, substitution or change therein,
or by the release by the Administrative Agent and the Credit Parties of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Guaranteed Indebtedness, even though a Credit Party might lawfully have
elected to apply such payments to any part or all of the Guaranteed
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Guaranteed Indebtedness and performance
of the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and the Related Swap Contracts and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Subsidiary Guarantors further understand and
agree that the Administrative Agent and the Credit Parties may at any time enter
into agreements with Borrower to amend and modify a Note, the Credit Agreement
or any of the other Loan Documents or any Related Swap Contract, or any thereof,
and may waive or release any provision or provisions of a Note, the Credit
Agreement, or any other Loan Document or any Related Swap Contract and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the

 

F-3

--------------------------------------------------------------------------------


 

Credit Parties and Borrower may deem proper and desirable, without in any manner
impairing this Guaranty or any of the Administrative Agent’s, and Credit
Parties’ rights hereunder or any of Subsidiary Guarantors’ obligations
hereunder.

 

5.                                    This is an absolute, unconditional,
complete, present and continuing guaranty of payment and performance and not of
collection.  Each Subsidiary Guarantor agrees that its obligations hereunder
shall be joint and several with any and all other guarantees given in connection
with the Guaranteed Indebtedness or Obligations from time to time.  Subsidiary
Guarantors agree that this Guaranty may be enforced by the Administrative Agent
and the Credit Parties without the necessity at any time of resorting to or
exhausting any security or collateral, if any, given in connection herewith or
with a Note, the Credit Agreement, or any of the other Loan Documents or the
Related Swap Contracts or by or resorting to any other guaranties, and
Subsidiary Guarantors hereby waive the right to require the Administrative Agent
and the Credit Parties to join Borrower in any action brought hereunder or to
commence any action against or obtain any judgment against Borrower or to pursue
any other remedy or enforce any other right.  Subsidiary Guarantors further
agree that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Credit Parties from pursuing concurrently or
successively all rights and remedies available to them at law and/or in equity
or under a Note, the Credit Agreement or any other Loan Documents or under the
Related Swap Contracts, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever.  Neither Subsidiary Guarantors’ obligations
under this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under a Note, the Credit Agreement, or any other Loan Document or under
a Related Swap Contract or by reason of Borrower’s bankruptcy or by reason of
any creditor or bankruptcy proceeding instituted by or against Borrower.  This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement, or any
other Loan Document or pursuant to a Related Swap Contract is rescinded or
otherwise required to be returned by the payee upon the insolvency, bankruptcy,
or reorganization of the payor, all as though such payment to such Credit Party
had not been made, regardless of whether such Credit Party contested the order
requiring the return of such payment.  The obligations of Subsidiary Guarantors
pursuant to the preceding sentence shall survive any termination, cancellation,
or release of this Guaranty.

 

6.                                    This Guaranty shall be assignable by a
Credit Party to any assignee of all or a portion of such Credit Party’s rights
under the Loan Documents or Related Swap Contracts.

 

7.                                    If:  (i) this Guaranty, a Note, or any of
the Loan Documents or any Related Swap Contract are placed in the hands of an
attorney for collection or is collected through any legal proceeding; (ii) an
attorney is retained to represent the Administrative Agent or any Credit Party
in any bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, a Note, the Credit
Agreement, or any Loan Document or any Related Swap Contract; (iii) an attorney
is retained to enforce any of the other Loan Documents or a Related Swap
Contract or to provide advice or other representation with respect to the Loan
Documents or a Related Swap Contract in connection with an enforcement action or
potential enforcement action; or (iv) an attorney is retained to represent the
Administrative Agent or any Credit Party in any other legal proceedings
whatsoever in connection with this Guaranty, a Note, the Credit Agreement, any
of the Loan Documents or any Related Swap Contract, or any property subject
thereto (other than any action or proceeding brought by any Credit Facility or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Credit Party upon
demand all reasonable attorney’s fees, costs and expenses, including, without

 

F-4

--------------------------------------------------------------------------------


 

limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

 

8.                                    The parties hereto intend that each
provision in this Guaranty comports with all applicable local, state and federal
laws and judicial decisions.  However, if any provision or provisions, or if any
portion of any provision or provisions, in this Guaranty is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision, or public policy, and if such
court should declare such portion, provision or provisions of this Guaranty to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Administrative Agent and the Credit Parties or the holder of a
Note under the remainder of this Guaranty shall continue in full force and
effect.

 

9.                                    Any indebtedness of Borrower to Subsidiary
Guarantors now or hereafter existing is hereby subordinated to the Facility
Indebtedness.  Subsidiary Guarantors will not seek, accept, or retain for
Subsidiary Guarantors’ own account, any payment from Borrower on account of such
subordinated debt at any time when a Default or Unmatured Default exists under
the Credit Agreement or the Loan Documents or when a default under any Related
Swap Contract has occurred and is continuing beyond any applicable notice and
cure period thereunder, and any such payments to Subsidiary Guarantors made
while any such event has occurred and is continuing on account of such
subordinated debt shall be collected and received by Subsidiary Guarantors in
trust for the Credit Parties and shall be paid over to the Administrative Agent
on behalf of the Lenders or to the applicable Related Creditor, as the case may
be, on account of the Guaranteed Indebtedness without impairing or releasing the
obligations of Subsidiary Guarantors hereunder.

 

10.                            Subsidiary Guarantors hereby subordinate to the
Guaranteed Indebtedness any and all claims and rights, including, without
limitation, subrogation rights, contribution rights, reimbursement rights and
set-off rights, which Subsidiary Guarantors may have against Borrower arising
from a payment made by Subsidiary Guarantors under this Guaranty and agree that,
until the entire Guaranteed Indebtedness is paid in full, not to assert or take
advantage of any subrogation rights of Subsidiary Guarantors or the Credit
Parties or any right of Subsidiary Guarantors or the Credit Parties to proceed
against (i) Borrower for reimbursement, or (ii) any other guarantor or any
collateral security or guaranty or right of offset held by the Credit Parties
for the payment of the Guaranteed Indebtedness and performance of the
Obligations, nor shall Subsidiary Guarantors seek or be entitled to seek any
contribution or reimbursement from Borrower or any other guarantor in respect of
payments made by Subsidiary Guarantors hereunder.  It is expressly understood
that the agreements of Subsidiary Guarantors set forth above constitute
additional and cumulative benefits given to the Credit Parties for their
security and as an inducement for their extension of credit to Borrower.

 

11.                            Any amounts received by a Credit Parties from any
source on account of any indebtedness may be applied by such Credit Parties
toward the payment of such indebtedness, and in such order of application, as
such Credit Party may from time to time elect.

 

12.                            Subsidiary Guarantors hereby submit to personal
jurisdiction in the State of Illinois for the enforcement of this Guaranty and
waives any and all personal rights to object to such jurisdiction for the
purposes of litigation to enforce this Guaranty.  Subsidiary Guarantors hereby
consent to the jurisdiction of either the Circuit Court of Cook County,
Illinois, or the United States District Court for the Northern District of
Illinois, in any action, suit, or proceeding which the Administrative Agent or a
Credit Party may at any time wish to file in connection with this Guaranty or
any related matter.  Subsidiary Guarantors hereby agree that an action, suit, or
proceeding to enforce this Guaranty may be brought in

 

F-5

--------------------------------------------------------------------------------


 

any state or federal court in the State of Illinois and hereby waives any
objection which Subsidiary Guarantors may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Credit Party from filing any such action, suit, or proceeding in any
other appropriate forum.

 

13.                            All notices and other communications provided to
any party hereto under this Guaranty shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:

 

To Subsidiary Guarantors:

 

c/o Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, Illinois  60523
Attention:                                  Mark E. Zalatoris
Telephone:                          630-218-7351

Facsimile:                                630-218-7350

 

With a copy to:

 

c/o Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, Illinois  60523
Attention:                                  Beth S. Brooks
Telephone:                          630-645-2078

Facsimile:                                630-218-7350

 

To KeyBank as Administrative Agent and as a Lender:

 

1200 Abernathy Rd NE, Suite 1550
Atlanta, Georgia  30328
Attention:                                  Kevin Murray
Phone:                                                     216-689-4660
Facsimile:                                 216-689-3566

 

With a copy to:

 

KeyBank National Association
4900 Tiedeman Road, 4th Floor
Brooklyn, OH  44144
Attention:                                  John Hyland
Phone:                                                     (216) 813-1603
Facsimile:                                 (216) 370-6206

 

F-6

--------------------------------------------------------------------------------


 

With a copy to:

 

SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois  60606
Attention:                                  Patrick G. Moran, Esq.
Telephone:                          312-876-8132

Facsimile:                                312-876-7934

 

If to any other Lender, to its address set forth in the Credit Agreement.

 

If to any Related Creditor, to its address set forth in the applicable Related
Swap Contract.

 

14.                            This Guaranty shall be binding upon the heirs,
executors, legal and personal representatives, successors and assigns of
Subsidiary Guarantors and shall inure to the benefit of the Administrative Agent
and the Credit Parties’ successors and assigns.

 

15.                            This Guaranty shall be construed and enforced
under the internal laws of the State of Illinois.

 

16.                            SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT
AND THE CREDIT PARTIES, BY THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATED SWAP CONTRACT OR
RELATING THERETO OR ARISING FROM THE LENDING OR COUNTERPARTY RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

17.                            From time to time, additional parties may execute
a joinder substantially in the form of Exhibit A hereto, and thereby become a
party to this Guaranty.  From and after delivery of such joinder, the Subsidiary
delivering such joinder shall be a Subsidiary Guarantor, and be bound by all of
the terms and provisions of this Guaranty.

 

F-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.

 

 

INLAND NANTUCKET SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND LANSING SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND EASTGATE SHOPPING CENTER, L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-8

--------------------------------------------------------------------------------


 

 

INLAND ORLAND GREENS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND TWO RIVERS PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND ELMWOOD PARK, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND PARK CENTER PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-9

--------------------------------------------------------------------------------


 

 

INLAND V. RICHARDS PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND GATEWAY SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND SCHAUMBURG PROMENADE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND BRUNSWICK MARKETPLACE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-10

--------------------------------------------------------------------------------


 

 

INLAND MEDINA MARKETPLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND 1290 CHICAGO AVENUE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND HARTFORD PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE-ILLINOIS, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-11

--------------------------------------------------------------------------------


 

 

INLAND MAPLE PARK PLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND RIVER SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND SIX CORNERS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE LB I, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-12

--------------------------------------------------------------------------------


 

 

INLAND SKOKIE FASHION SQUARE II, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate – Illinois, L.L.C., a

 

 

Delaware limited liability company, its sole

 

 

member

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND WEST RIVER CROSSINGS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND HICKORY CREEK, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND 250 GOLF SCHAUMBURG, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-13

--------------------------------------------------------------------------------


 

 

INLAND 1738 HAMMOND, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND PLYMOUTH COLLECTION, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND FREEPORT SOUTHWEST AVENUE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND BAYTOWNE SQUARE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-14

--------------------------------------------------------------------------------


 

 

INLAND RYAN, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE HAMILTON, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND 200 CELEBRATION PLACE DELAWARE BUSINESS TRUST, a Delaware business trust

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its Signatory Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND HUTCHINSON, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-15

--------------------------------------------------------------------------------


 

 

INLAND MANAKATO HEIGHTS, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND NORTH AURORA VENTURE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND ROCHESTER MARKETPLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE UNIVERSITY CROSSINGS, L.L.C., a Delaware limited liability
company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-16

--------------------------------------------------------------------------------


 

 

INLAND WAUCONDA CROSSINGS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND APACHE SHOPPES, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND BERGEN PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND BERWYN PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-17

--------------------------------------------------------------------------------


 

 

INLAND CHESTNUT COURT, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND ELMHURST CITY CENTRE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND ORLAND LAGRANGE RD. OUTLOT, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE HIGHWAY 41, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-18

--------------------------------------------------------------------------------


 

 

INLAND ST. JAMES CROSSING, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND WAUCONDA SHOPPING CENTER, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND WINNETKA COMMONS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

PHARMACY PORTFOLIO V, DST,

 

a Delaware business trust

 

 

 

 

By:

IRC-IREX Venture II, L.L.C.,

 

 

a Delaware limited liability company, depositor

 

 

 

 

By:

Inland Exchange Venture Corporation,

 

 

a Delaware corporation, its co-member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-19

--------------------------------------------------------------------------------


 

EXHIBIT A TO SUBSIDIARY GUARANTY

 

FORM OF JOINDER TO GUARANTY

 

THIS JOINDER is executed by __________, a __________ (“Subsidiary”), which
hereby agrees as follows:

 

1.         All capitalized terms used herein and not defined in this Joinder
shall have the meanings provided in that certain Subsidiary Guaranty (the
“Guaranty”) dated as of August ___, 2012 executed for the benefit of KeyBank
National Association, as agent for itself and certain other lenders, with
respect to a loan from the Lenders to Inland Real Estate Corporation
(“Borrower”) and for the benefit of certain “Related Creditors” under “Related
Swap Contracts” (as such terms are defined therein).

 

2.         As required by the Credit Agreement described in the Guaranty,
Subsidiary is executing this Joinder to become a party to the Guaranty.

 

3.         Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.

 

[INSERT SIGNATURE BLOCK]

 

F-20

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

 

Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:

 

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).

 

The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

 

The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.

 

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

____________, 2012

 

KeyBank National Association
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio

 

Re:                           $175,000,000 Credit Facility to Inland Real Estate
Corporation

 

Ladies and Gentlemen:

 

We have acted as counsel for the Borrower and the Subsidiary Guarantors in
connection with a $175,000,000 revolving loan, (the “Loan”), which Loan is being
made pursuant to that certain Fifth Amended and Restated Credit Agreement dated
as of August ___, 2012 (the “Credit Agreement”) between Borrower, KeyBank
National Association and the several lenders from time to time parties thereto
(collectively, the “Lenders”).

 

In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Borrower, the [partnership agreement and certificate of limited partnership] of
the Subsidiary Guarantors (as defined in the Credit Agreement), and all such
corporate and other records of the Borrower and the Subsidiary Guarantors, with
such declarations and agreements, and certificates of officers and
representatives of the Borrower and the Subsidiary Guarantors, and with such
other documents, and we have made such other examinations and investigations as
we have deemed necessary as a basis for the opinions expressed below.

 

We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the “Loan Documents”):

 

1.                                    The Credit Agreement;

 

2.                                    The Subsidiary Guaranties; and

 

3.                                    [describe promissory notes and other Loan
Documents].

 

Based upon the foregoing, we are of the opinion that:

 

1.                                    Borrower is a corporation duly formed,
validly existing and in good standing under the laws of the State of
[_________].  Borrower has all requisite power and authority to own its
properties, carry on its business and to deliver and perform its obligations
under the Loan Documents.

 

2.                                    [Each Subsidiary Guarantor] is a [limited
partnership or limited liability company] duly organized, validly existing and
in good standing under the laws of the State of [________].  [Each Subsidiary
Guarantor] has all requisite power and authority to own its properties, carry on
its business and to deliver and perform its obligations under the Loan
Documents.

 

H-1

--------------------------------------------------------------------------------


 

3.                                    The execution, delivery, and performance
by each of the Borrower and Subsidiary Guarantors of the Loan Documents to which
it is a party has been duly authorized by all necessary action of the Borrower,
and Subsidiary Guarantors, as the case may be, and does not (i) require any
consent or approval of any partner or shareholder of such entity or any other
person or entity excepting such consents or approvals as have actually been
obtained; (ii) violate any provision of any law, rule, or regulation of the
United States or the States of Illinois or [______], or any provision of the
partnership or corporate law presently in effect having applicability to the
Borrower, Subsidiary Guarantors or, as applicable; (iii) violate any provision
of the partnership agreement of the Borrower or the articles of incorporation or
bylaws of Subsidiary Guarantors; (iv) violate any presently existing statutory
or administrative provision or judicial decision applicable to the Borrower or
the Subsidiary Guarantors; or (v) result in a breach of, or constitute a default
under, any agreement or instrument affecting the Borrower or Subsidiary
Guarantors.

 

3.                                    Each Loan Document to which it is a party
(a) has been properly authorized, executed and delivered by each of the Borrower
and the Subsidiary Guarantors, (b) constitutes the legal, valid, and binding
obligations of the Borrower and the Subsidiary Guarantors, and (c) is
enforceable in accordance with its terms.

 

4.                                    To our knowledge, no presently existing
authorization, exemption, consent, approval, license, or registration with any
court or governmental department, commission, bureau, agency, or instrumentality
will be necessary for the valid, binding, and enforceable execution, delivery
and performance by the Borrower or the General Partners of the Loan Documents.

 

5.                                    To our knowledge, there are no actions,
suits, or proceedings pending or threatened against the Borrower or the
Subsidiary Guarantors before any court or governmental entity or instrumentality
which could reasonably be expected to have a Material Adverse Effect (as defined
in the Credit Agreement).

 

6.                                    The Loan Documents are governed by the
laws of the State of Illinois, and the Loan, including the interest rate
reserved in the applicable Note and all fees and charges paid or to be paid by
or on behalf of Borrower in connection with such Loan pursuant to the applicable
Loan Documents, is not in violation of the usury laws of the State of Illinois.

 

The opinions expressed herein are expressly made subject to and qualified by the
following:

 

(a)        We have assumed that the Loan Documents are duly authorized and
validly executed and delivered by the Agent, the Lenders and all other parties
other than the Borrower and the Subsidiary Guarantors.

 

(b)        This opinion is based upon existing laws, ordinances and regulations
in effect as of the date hereof.

 

(c)        This opinion is limited to the laws of the State of Illinois and
applicable federal law and no opinion is expressed as to the laws of any other
jurisdiction.

 

(d)        We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.

 

(e)        The opinions expressed herein are qualified to the extent that: 
(i) the enforceability of any rights or remedies in any agreement or instruments
may be limited by applicable bankruptcy,

 

H-2

--------------------------------------------------------------------------------


 

insolvency, reorganization or similar laws affecting the rights of creditors
generally; and (ii) the availability of specific performance, injunctive relief
or any other equitable remedy is subject to the discretion of a court of
competent jurisdiction.

 

This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.

 

 

Very truly yours,

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

BORROWER’S NOTICE

 

Date

 

KeyBank National Association
Commercial Real Estate Service
Attention:  Ms. Vicki Heineck
800 Superior, 6th Floor
Cleveland, OH  44114

 

Borrowing Notice

 

Inland Real Estate Corporation (“Borrower”) hereby requests a Loan Advance
pursuant to Section 2.11 of that certain Fifth Amended and Restated Credit
Agreement, dated as of August ___, 2012 (as amended or modified from time to
time, the “Credit Agreement”), among Inland Real Estate Corporation, the Lenders
referenced therein, and you, as agent for the Lenders.

 

A Loan Advance is requested to be made in the amount of $__________, to be made
on _____________.  Such Loan Advance shall be a [LIBOR] [Floating Rate]
Advance.  [The applicable LIBOR Interest Period shall be _____________.]

 

The proceeds of the requested loan shall be directed to the following account:

 

Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)

 

In support of this request, Inland Real Estate Corporation hereby represents and
warrants to the Agent and the Lenders that acceptance of the proceeds of such
loan by the Borrower shall be deemed to further represent and warrant that all
requirements of Section 4.2 of the Credit Agreement in connection with such Loan
Advance have been satisfied at the time such proceeds are disbursed.

 

 

Date:

 

 

 

 

Borrower: Inland Real Estate Corporation

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

UNENCUMBERED ASSET VALUE CERTIFICATE

 

KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114

 

Re:                           Fifth Amended and Restated Credit Agreement dated
as of August ___, 2012 (as amended, modified, supplemented, restated, or
renewed, from time to time, the “Agreement”) between INLAND REAL ESTATE
CORPORATION (the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for itself and the other lenders parties thereto from time
to time (“Lenders”).

 

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

 

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished below is true, correct and complete
in all material respects as of the date of this Certificate.

 

The undersigned hereby further certifies to the Lenders that, as of the date
hereof:

 

1.         The Unencumbered Asset Value is __________________.

 

2.         The Outstanding Facility Amount, including the Advance to be made
upon receipt of this Certificate and satisfaction of the applicable conditions
set forth in the Agreement, does not exceed 0.625 times the amount provided in
Paragraph 1.

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _________.

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

MINIMUM INSURANCE REQUIREMENTS WITH RESPECT

TO QUALIFYING UNENCUMBERED PROPERTIES

 

Borrower shall obtain and keep in full force and effect either permanent All
Perils insurance coverage or builder’s risk insurance coverage as appropriate,
reasonably satisfactory to the Administrative Agent, on each of the Qualifying
Unencumbered Properties.  All insurance policies shall be issued by carriers
with a Best’s Insurance Reports policy holder’s rating of A or better and a
financial size category of Class VII or higher.  The policies shall provide for
the following, and any other coverage that the Administrative Agent may from
time to time reasonably deem necessary:

 

a)                                    Unless such Property is vacant land,
coverage Against All Peril and/or Builders Risk in the amount of 100% of the
replacement cost of all improvements located or to be located on the site of
such Property.  Such coverage shall include an endorsement insuring against loss
due to acts of terrorism in commercially reasonable amounts as approved by the
Administrative Agent.  If the policy is written on a CO-INSURANCE basis, the
policy shall contain an AGREED AMOUNT ENDORSEMENT as evidence that the coverage
is in an amount sufficient to insure the portion of Total Asset Value
represented by such Property.

 

b)                                   Public liability coverage in a minimum
amount of not less than $2,000,000 per occurrence and $5,000,000 in the
aggregate.

 

c)                                    Rent loss or business interruption
coverage in a minimum amount approved by the Administrative Agent of not less
than the appraised rentals for a minimum of twelve months.

 

d)                                   Flood hazard coverage in commercially
reasonable amounts as approved by the Administrative Agent, if any portions of
the retail or other commercial buildings on such Property are located in a
special flood hazard area (“Flood Hazard Area”) as designated by the Federal
Emergency Management Agency on its Flood Hazard Boundary Map and Flood Insurance
Rate Maps, and the Department of Housing and Urban Development, Federal
Insurance Administration, Special Flood Hazard Area Maps.

 

e)         Workers Compensation and Disability insurance as required by law.

 

f)                                     Such other types and amounts of insurance
with respect to such Properties and the operation thereof which are commonly
maintained in the case of other property and buildings similar to such
Properties in nature, use, location, height, and type of construction, as may
from time to time be reasonably required by the Administrative Agent.

 

Borrower shall cause the premium on each such insurance policy to be paid on or
prior to the date when due and shall provide the Administrative Agent with
notice of such renewal at least thirty (30) days prior to expiration.  Further,
each policy shall provide that it may not be canceled, reduced or terminated
without at least thirty (30) days (or at least ten (10) days for non-payment of
premium) prior written notice to the Administrative Agent.

 

K-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SUBSIDIARIES
(OTHER THAN SUBSIDIARY GUARANTORS)

 

 

Legal Name

 

Tax ID

 

 

 

Aurora Commercial Investments, L.L.C., a Delaware limited liability company

 

38-3877472

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

20-3773203

IN Retail Manager, L.L.C., a Delaware limited liability company

 

34-2012073

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

 

20-8631811

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

 

20-8631877

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

 

38-3700343

Inland 200 Celebration Place Delaware Business Trust

 

37-1434128

Inland 200 Celebration Place, L.L.C., a Delaware limited liability company

 

02-0623499

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

 

61-1469281

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

 

20-8030136

Inland Aurora Venture, L.L.C., a Delaware limited liability company

 

20-3423403

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

37-1488106

Inland Bergen Plaza, L.L.C., a Delaware limited liability company

 

45-3122003

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

 

45-0677792

Inland Big Lake, L.L.C., a Delaware limited liability company

 

20-3562678

Inland Bohl Farm, L.L.C., a Delaware limited liability company

 

27-2814256

Inland Boise, L.L.C., a Delaware limited liability company

 

27-0980482

Inland Bradley Commons, L.L.C., a Delaware limited liability company

 

45-3710303

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

 

14-1853068

Inland Burnsville Crossing, L.L.C., a Delaware limited liability company

 

27-2814207

Inland Chestnut Court, L.L.C., a Delaware limited liability company

 

45-3122181

Inland Cliff Lake, L.L.C., a Delaware limited liability company

 

27-2814099

Inland Commercial Property Management, Inc., an Illinois corporation

 

36-3928433

Inland Countryside, L.L.C., a Delaware limited liability company

 

27-2178363

Inland Crystal Point, L.L.C., a Delaware limited liability company

 

20-2513517

Inland Downers Grove Marketplace, L.L.C., a Delaware limited liability company

 

20-3656075

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

 

20-2328376

Inland Edinburgh Festival, L.L.C., a Delaware limited liability company

 

27-2813975

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

 

45-3122214

Inland Elmwood Park, L.L.C., a Delaware limited liability company

 

76-0726666

Inland Exchange Venture Corporation

 

26-4809999

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

 

32-0113619

Inland Gateway Square, L.L.C., a Delaware limited liability company

 

20-2328295

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

 

20-8631958

Inland Grayhawk Manager, L.L.C., a Delaware limited liability company

 

20-4044404

Inland Grayhawk, L.L.C., a Delaware limited liability company

 

20-3562639

Inland Gurnee, L.L.C., a Delaware limited liability company

 

27-2178432

Inland Hammond Mills, L.L.C., a Delaware limited liability company

 

27-2814035

 

Schedule 1-1

--------------------------------------------------------------------------------


 

Legal Name

 

Tax ID

 

 

 

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

 

20-8632051

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

 

20-8632124

Inland Hickory Creek, L.L.C., a Delaware limited liability company

 

61-1477062

Inland Hutchinson, L.L.C., a Delaware limited liability company

 

47-0898235

Inland Iroquois Center, L.L.C., a Delaware limited liability company

 

20-8632435

Inland Joliet Commons I and II, L.L.C., a Delaware limited liability company

 

27-3662057

Inland Lake Park Plaza, L.L.C., a Delaware limited liability company

 

45-3114564

Inland Lakemoor, L.L.C., a Delaware limited liability company

 

20-8685116

Inland Lansing Square, L.L.C., a Delaware limited liability company

 

20-2328013

Inland Mankato Heights, L.L.C., a Delaware limited liability company

 

76-0726665

Inland Maple Grove, L.L.C., a Delaware limited liability company

 

45-3114517

Inland Maple Park Place, LLC, a Delaware limited liability company

 

61-1477068

Inland McHenry Road, L.L.C., a Delaware limited liability company

 

27-2178258

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

 

14-1853064

Inland Menomonee Falls, L.L.C., a Delaware limited liability company

 

27-3899340

Inland Nantucket Square, L.L.C., a Delaware limited liability company

 

20-8632213

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

20-4927536

Inland Oak Forest Commons, L.L.C., a Delaware limited liability company

 

45-3122093

Inland Orland Greens, L.L.C., a Delaware limited liability company

 

37-1487346

Inland Orland LaGrange Rd. Outlot L.L.C., a Delaware limited liability company

 

80-0804210

Inland Orland Park Place IV, LLC., a Delaware limited liability company

 

34-2032023

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

 

37-1487349

Inland Park Place Plaza, L.L.C., a Delaware limited liability company

 

45-3114441

Inland Pine Tree, L.L.C., a Delaware limited liability company

 

20-3655945

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

 

35-2229012

Inland PT JV I, L.L.C., a Delaware limited liability company

 

20-8685219

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

 

36-4484515

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

 

38-3651484

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

 

36-4499783

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

 

20-2957731

Inland Real Estate LB I Corporation

 

36-4251215

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Inland Real Estate Naperwest, L.L.C., a Delaware limited liability company

 

32-0029634

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

 

35-2176090

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

 

37-1431696

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

 

56-2474307

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Inland River Square, L.L.C., a Delaware limited liability company

 

20-2328181

Inland Rivertree Court, L.L.C., a Delaware limited liability company

 

45-0677948

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

 

76-0737642

Inland Ryan, LLC, a Delaware limited liability company

 

36-4311741

 

Schedule 1-2

--------------------------------------------------------------------------------


 

Legal Name

 

Tax ID

 

 

 

Inland Salem Square, L.L.C., a Delaware limited liability company

 

20-8632273

Inland Schaumburg Promenade, L.L.C., a Delaware limited liability company

 

20-2328245

Inland Shakopee Valley Marketplace, L.L.C., a Delaware limited liability company

 

14-1853071

Inland Shingle Creek, L.L.C., a Delaware limited liability company

 

27-2813929

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

 

14-1853059

Inland Six Corners, L.L.C., a Delaware limited liability company

 

30-0127320

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

 

30-0230934

Inland St. James Crossing, L.L.C., a Delaware limited liability company

 

45-3122132

Inland Tinley Cars, L.L.C., a Delaware limited liability company

 

27-2814154

Inland TRS Property Management, Inc., an Illinois corporation

 

27-2770392

Inland Tuscany Village, L.L.C., a Delaware limited liability company

 

20-8493967

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

 

37-1487347

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

 

37-1487348

Inland Venture Corporation

 

20-3795142

Inland Warsaw, L.L.C., a Delaware limited liability company

 

90-0816454

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

 

20-5390544

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

 

45-3114345

Inland Waupaca, L.L.C., a Delaware limited liability company

 

20-4542138

Inland West River Crossings, L.L.C., a Delaware limited liability company

 

61-1477063

Inland Westgate, L.L.C., a Delaware limited liability company

 

90-0797827

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

 

45-0678053

Inland Woodland Heights, L.L.C., a Delaware limited liability company

 

27-3662257

INP Retail Management Company, L.L.C., a Delaware limited liability company

 

27-2800637

NARE Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

20-4927603

Winfield Commercial Investments, L.L.C., a Delaware limited liability company

 

35-2447570

 

Schedule 1-3

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

INDEBTEDNESS AND LIENS
(See Sections 5.13 and 6.16)

 

Indebtedness Incurred By

 

Indebtedness Owed to

 

Property Encumbered

 

Maturity Date

 

 Amount of
Indebtedness

 

 

 

 

 

 

 

 

 

Inland Boise, L.L.C., a Delaware limited liability company

 

Metropolitan Capital Bank

 

Corporate - IRC

 

October 1, 2012

 

2,700,000.00

Inland Salem Square, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Salem Square

 

December 21, 2020

 

4,897,000.00

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Hawthorn Village Commons

 

December 21, 2020

 

6,443,000.00

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Grand Hunt Center Outlot

 

April 30, 2015

 

1,495,317.59

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Aurora Commons

 

December 21, 2020

 

6,443,000.00

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick’s - Schaumburg

 

April 30, 2015

 

6,784,695.18

Inland Rivertree Court, L.L.C., a Delaware limited liability company

 

Equitrust Life Insurance Company

 

Rivertree Court

 

September 1, 2022

 

22,000,000.00

Inland Countryside, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick’s - Countryside

 

April 30, 2015

 

1,497,251.98

Inland Iroquois Center, L.L.C., a Delaware limited liability company

 

Principal Real Estate

 

Iroquois Center

 

April 1, 2014

 

8,750,000.00

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

Bank of America

 

Skokie Fashion Square

 

December 31, 2014

 

6,200,000.00

Inland Downers Grove Marketplace, L.L.C., a Delaware limited liability company

 

Allstate

 

Downers Grove Market

 

November 1, 2012

 

12,500,000.00

Inland Woodland Heights, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Woodland Heights

 

December 21, 2020

 

4,175,000.00

Inland Edinburgh Festival, L.L.C., a Delaware limited liability company

 

Bank of America

 

Edinburgh Festival

 

December 31, 2012

 

3,833,525.82

Inland Joliet Commons I and II, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Joliet Commons

 

December 21, 2020

 

11,237,000.00

Inland Tinley Cars, L.L.C., a Delaware limited liability company

 

Bank of America

 

Carmax - Tinley Park

 

December 31, 2012

 

9,627,879.36

Inland Hammond Mills, L.L.C., a Delaware limited liability company

 

Bank of America

 

Food 4 Less - Hammond

 

December 31, 2012

 

2,687,874.47

Inland McHenry Road, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Cub Foods - Buffalo Grove

 

April 30, 2015

 

3,878,625.44

Inland Burnsville Crossing, L.L.C., a Delaware limited liability company

 

Bank of America

 

Burnsville Crossing

 

December 31, 2012

 

3,745,399.33

Inland Cliff Lake, L.L.C., a Delaware limited liability company

 

Bank of America

 

Cliff Lake Centre

 

December 31, 2012

 

3,921,653.34

Inland Maple Grove, L.L.C., a Delaware limited liability company

 

Security Benefit Life

 

Dunkirk Square

 

September 1, 2022

 

4,050,000.00

Inland Park Place Plaza, L.L.C., a Delaware limited liability company

 

Security Benefit Life

 

Park Place Plaza

 

September 1, 2022

 

6,500,000.00

Inland Shingle Creek, L.L.C., a Delaware limited liability company

 

Bank of America

 

Shingle Creek

 

December 31, 2012

 

1,916,762.89

Inland Pine Tree, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Pine Tree Plaza

 

December 21, 2020

 

10,825,000.00

Inland Bohl Farm, L.L.C., a Delaware limited liability company

 

Bank of America

 

Bohl Farm Marketplace

 

December 31, 2012

 

5,067,304.71

Inland Gurnee, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Petsmart

 

April 30, 2015

 

2,152,648.61

 

Schedule 2-1

--------------------------------------------------------------------------------


 

Indebtedness Incurred By

 

Indebtedness Owed to

 

Property Encumbered

 

Maturity Date

 

 Amount of
Indebtedness

 

 

 

 

 

 

 

 

 

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Deer Trace

 

December 21, 2020

 

9,691,000.00

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Townes Crossing

 

December 21, 2020

 

6,289,000.00

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

 

Principal Life Insurance

 

Park Square

 

January 1, 2014

 

10,000,000.00

Inland Shakopee Valley Marketplace, L.L.C., a Delaware limited liability company

 

Metlife Insurance Company

 

Shakopee Valley Marketplace

 

December 1, 2017

 

7,812,026.77

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

 

Metlife Insurance Company

 

Shops At Orchard Place

 

December 1, 2017

 

24,412,583.95

Inland Crystal Point, L.L.C., a Delaware limited liability company

 

Metlife Insurance Company

 

Crystal Point

 

December 1, 2017

 

17,479,410.08

Inland Big Lake, L.L.C., a Delaware limited liability company

 

Principal Life Insurance

 

Big Lake Town Square

 

January 1, 2014

 

6,250,000.00

Inland Grayhawk Manager, L.L.C., a Delaware limited liability company

 

Midland Loan Services

 

Shoppes At Grayhawk

 

April 1, 2014

 

16,413,824.11

Inland Waupaca, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Roundy’s - Waupaca

 

April 30, 2015

 

4,220,736.23

Inland Orland Park Place IV, LLC., a Delaware limited liability company

 

Prudential Asset Resources, Inc

 

Orland Park Place Outlots

 

December 1, 2014

 

5,341,246.56

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

Wells Fargo

 

Algonquin Commons

 

November 1, 2014

 

71,602,386.65

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

Wells Fargo

 

Algonquin Commons II

 

November 1, 2014

 

18,645,284.67

Inland Menomonee Falls, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Roundy’s Menomonee Falls

 

December 1, 2020

 

10,300,000.00

Inland PT JV I, L.L.C., a Delaware limited liability company

 

Bank of America

 

Orchard Crossing

 

August 31, 2013

 

14,800,000.00

Inland Bradley Commons, L.L.C., a Delaware limited liability company

 

Goldman Sachs

 

Bradley Commons

 

January 6, 2022

 

14,330,000.00

Inland Westgate, L.L.C., a Delaware limited liability company

 

Cantor Commercial

 

Westgate

 

March 11, 2022

 

40,372,750.00

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

Bank of America

 

North Aurora Towne Center I&II

 

September 30, 2012

 

4,300,000.00

 

Schedule 2-2

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

LITIGATION
(See Section 5.6)

 

None.

 

Schedule 3-1

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

ENVIRONMENTAL MATTERS
(See Section 5.19)

 

None.

 

Schedule 4-1

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

LIST OF SUBSIDIARY GUARANTORS

 

 

Building Name

 

Title Holder

 

F.E.I.N. #

 

 

 

 

 

22nd Street Plaza Outlot

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Apache Shoppes

 

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

 

20-8030136

Bally’s Total Fitness

 

Inland Ryan, LLC, a Delaware limited liability company

 

36-4311741

Baytowne Shoppes

 

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

37-1488106

Baytowne Square

 

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

37-1488106

Bergen Plaza

 

Inland Bergen Plaza, L.L.C., a Delaware limited liability company

 

45-3122003

Berwyn Plaza

 

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

 

45-0677792

Brunswick Market Center

 

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

 

14-1853068

Butera Market

 

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

 

20-8631811

Carmax - Schaumburg

 

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

 

61-1469281

Chestnut Court

 

Inland Chestnut Court, L.L.C., a Delaware limited liability company

 

45-3122181

Cub Foods - Hutchinson

 

Inland Hutchinson, L.L.C., a Delaware limited liability company

 

47-0898235

Disney Celebration 200

 

Inland 200 Celebration Place Delaware Business Trust

 

37-1434128

Eastgate Center

 

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

 

20-2328376

Elmhurst City Centre

 

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

 

45-3122214

Gateway Square

 

Inland Gateway Square, L.L.C., a Delaware limited liability company

 

20-2328295

Glendale Heights Retail

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Golf Road Plaza

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Hammond Mills

 

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

 

38-3700343

Hartford Plaza

 

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

 

20-8632051

Hickory Creek Market Place

 

Inland Hickory Creek, L.L.C., a Delaware limited liability company

 

61-1477062

Lake Park

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Lansing Square

 

Inland Lansing Square, L.L.C., a Delaware limited liability company

 

20-2328013

Mankato Heights Plaza

 

Inland Mankato Heights, L.L.C., a Delaware limited liability company

 

76-0726665

Maple Park Place

 

Inland Maple Park Place, LLC, a Delaware limited liability company

 

61-1477068

Medina Marketplace

 

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

 

14-1853064

Mosaic Crossing

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Mundelein Plaza

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Nantucket Square

 

Inland Nantucket Square, L.L.C., a Delaware limited liability company

 

20-8632213

Naper West

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

North Aurora Town Center I, II & III

 

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

20-4927536

Oak Forest Commons

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Oak Forest Commons III

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Oak Lawn Town Center

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Orland Greens

 

Inland Orland Greens, L.L.C., a Delaware limited liability company

 

37-1487346

Orland Park Place Outlots II

 

Inland Orland LaGrange Rd. Outlot, L.L.C., a Delaware limited liability company

 

80-080-4210

Park Avenue Centre

 

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

 

20-2957731

Park Center

 

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

 

37-1487349

Park St Claire

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Plymouth Collection

 

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

 

35-2229012

Quarry Outlot

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Rite-Aid

 

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

 

36-4499783

River Square

 

Inland River Square, L.L.C., a Delaware limited liability company

 

20-2328181

Rochester Marketplace

 

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

 

76-0737642

Rose Plaza

 

Inland Elmwood Park, L.L.C., a Delaware limited liability company

 

76-0726666

Schaumburg Plaza

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Schaumburg Promenade

 

Inland Schaumburg Promenade, L.L.C., a Delaware limited liability company

 

20-2328245

Six Corners Plaza

 

Inland Six Corners, L.L.C., a Delaware limited liability company

 

30-0127320

Skokie Fashion Square II

 

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

 

30-0230934

St James Crossing

 

Inland St. James Crossing, L.L.C., a Delaware limited liability company

 

45-3122132

Staples

 

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

 

32-0113619

The Plaza

 

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

 

37-1487348

 

Schedule 5-1

--------------------------------------------------------------------------------


 

Building Name

 

Title Holder

 

F.E.I.N. #

 

 

 

 

 

The Shops At Cooper’s Grove

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Two Rivers Plaza

 

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

 

37-1487347

University Crossings

 

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

 

56-2474307

Verizon

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Walgreens Hampton Milwaukee

 

Pharmacy Portfolio V, DST, a Delaware Statutory Trust

 

30-6324236

Wauconda Crossings

 

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

 

20-5390544

Wauconda Shopping Center

 

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

 

45-3114345

West River Crossings

 

Inland West River Crossings, L.L.C., a Delaware limited liability company

 

61-1477063

Winnetka Commons

 

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

 

45-0678053

 

Schedule 5-2

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

LIST OF INVESTMENT AFFILIATES

(See Section 5.7)

 

 

Joint Venture Partner:

 

Borrower Member Affiliate:

 

 

 

New York State Teacher’s Retirement System

 

Inland Real Estate Corporation

 

 

 

Inland Private Capital Corporation

 

Inland Exchange Venture Corporation

 

 

 

Terrance M. King / TMK Aurora Venture, LLC

 

Inland Aurora Venture, L.L.C.

 

 

 

TDC Lakemoor Select, LLC

 

Inland Lakemoor, L.L.C.

 

 

 

Pine Tree Institutional Realty, LLC

 

Inland PT JV I, L.L.C.

 

 

 

PGGM

 

Inland Real Estate Corporation

 

Schedule 6-1

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

LIST OF UNENCUMBERED ASSETS

(See Section 5.22)

 

Bldg Name

 

Bldg Name

 

 

 

22nd Street Plaza Outlot

 

North Aurora Town Center I, II & III

 

 

 

Apache Shoppes

 

Oak Forest Commons

 

 

 

Bally’s Total Fitness

 

Oak Forest Commons III

 

 

 

Baytowne Shoppes

 

Oak Lawn Town Center

 

 

 

Baytowne Square

 

Orland Greens

 

 

 

Bergen Plaza

 

Orland Park Place Outlots II

 

 

 

Berwyn Plaza

 

Park Avenue Centre

 

 

 

Brunswick Market Center

 

Park Center

 

 

 

Butera Market

 

Park St Claire

 

 

 

Carmax - Schaumburg

 

Plymouth Collection

 

 

 

Chestnut Court

 

Quarry Outlot

 

 

 

Cub Foods - Hutchinson

 

Rite-Aid

 

 

 

Cub Foods - Indianapolis

 

River Square

 

 

 

Disney Celebration 200

 

Rochester Marketplace

 

 

 

Eastgate Center

 

Rose Plaza

 

 

 

Elmhurst City Centre

 

Schaumburg Plaza

 

 

 

Gateway Square

 

Schaumburg Promenade

 

 

 

Glendale Heights Retail

 

Six Corners Plaza

 

 

 

Golf Road Plaza

 

Skokie Fashion Square II

 

 

 

Hammond Mills

 

St James Crossing

 

 

 

Hartford Plaza

 

Staples

 

 

 

Hickory Creek Market Place

 

The Plaza

 

 

 

Lake Park

 

The Shops At Cooper’s Grove

 

 

 

Lansing Square

 

Two Rivers Plaza

 

 

 

Mankato Heights Plaza

 

University Crossings

 

 

 

Maple Park Place

 

Verizon

 

 

 

Medina Marketplace

 

Walgreens Hampton Milwaukee

 

 

 

Mosaic Crossing

 

Wauconda Crossings

 

 

 

Mundelein Plaza

 

Wauconda Shopping Center

 

 

 

Nantucket Square

 

West river Crossings

 

 

 

Naper West

 

Winnetka Commons

 

 

 

North Aurora Town Center I, II & III

 

 

 

Schedule 7-1

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

APPLICABLE MARGINS AND FACILITY FEE PERCENTAGES

 

Prior to the date that Borrower obtains an Investment Grade Rating from at least
two (2) of Moody’s, Fitch and S&P, the interest due hereunder with respect to
the Advances shall vary from time to time and shall be determined by reference
to the Type of Advance and the then-current Leverage Ratio.  Any such change in
the Applicable Margin shall be made on the fifth (5th) day subsequent to the
date on which the Administrative Agent receives a compliance certificate
pursuant to Section 6.1(e) with respect to the preceding fiscal quarter of
Borrower, provided that the Administrative Agent does not object to the
information provided in such certificate. In the event any such compliance
certificate is not delivered by Borrower when due under Section 6.1(e) the
Administrative Agent shall have the right, if so directed by the Required
Lenders, to increase the Applicable Margins to the next higher level until such
compliance certificate is delivered, by delivering written notice thereof to
Borrower. Such changes shall be given prospective effect only, and no
recalculation shall be done with respect to interest or Facility Letter of
Credit Fees accrued prior to the date of such change in the Applicable Margin. 
If any such compliance certificate shall later be determined to be incorrect and
as a result a higher Applicable Margin should have been in effect for any
period, Borrower shall pay to the Administrative Agent for the benefit of the
Lenders all additional interest and fees which would have accrued if the
original compliance certificate had been correct, as shown on an invoice to be
prepared by the Administrative Agent and delivered to Borrower, on the next
Payment Date following delivery of such invoice.  The per annum Applicable
Margins that will be either added to the Alternate Base Rate to determine the
Floating Rate or added to LIBOR Base Rate (as adjusted for any Reserve
Requirement) to determine the LIBOR Rate for any LIBOR Interest Period (the
“Leverage Based Pricing Grid”) shall be determined as follows:

 

Leverage Based Pricing Grid

Leverage Ratio

LIBOR Applicable Margin

ABR
Applicable Margin

< 45%

1.65%

0.65%

> 45%, < 50%

1.75%

0.75%

> 50%, < 55%

1.95%

0.95%

> 55%

2.25%

1.25%

 

As of the Agreement Execution Date, based on the Leverage Ratio shown on the
most recent compliance certificate delivered to the Administrative Agent by
Borrower, the LIBOR Applicable Margin is _______% and the ABR Applicable Margin
is ________%.

 

After Borrower has obtained an Investment Grade Rating from at least two (2) of
Moody’s, Fitch and S&P, the Applicable Margins thereafter shall vary from time
to time and shall be determined by reference to the Type of Advance and the
then-current Credit Ratings of Borrower, and the Facility Fee Percentage shall
be similarly determined.  The change from the Leverage Based Pricing Grid above
to the Rating Based Pricing Grid below shall be effective as of the first day of
the first calendar month immediately following the month in which the
Administrative Agent receives written notice delivered by the Borrower that it
has achieved such two (2) Investment Grade Ratings.  Any subsequent change in
any of the Borrower’s Credit Ratings which would cause a different level to be
applicable shall be effective as of the first day of the first calendar month
immediately following the month in which the Administrative Agent receives
written notice delivered by the Borrower that such change in a Credit Rating has
occurred; provided, however, if the Borrower has not delivered the notice
required but the Administrative Agent becomes aware that any of the Borrower’s
Credit Ratings have changed, then the Administrative Agent shall adjust the
level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware of such change in Borrower’s Credit
Ratings.  The per annum

 

Schedule 8-1

--------------------------------------------------------------------------------


 

Applicable Margins that will be either added to the Alternate Base Rate to
determine the Floating Rate or added to LIBOR Base Rate (as adjusted for any
Reserve Requirement) to determine the LIBOR Rate for any LIBOR Interest Period
and the Facility Fee Percentage (the “Ratings Based Pricing Grid”) shall be
determined as follows:

 

Ratings Based Pricing Grid

 

LIBOR

ABR

 

Credit Rating (S&P/Fitch/Moody’s)

Applicable

Applicable

Facility Fee

 

Margin

Margin

Percentage

At least A- or A3

1.00%

0.00%

0.15%

At least BBB+ or Baa1

1.05%

0.05%

0.20%

At least BBB or Baa2

1.20%

0.25%

0.25%

At least BBB- or Baa3

1.45%

0.50%

0.30%

Below BBB- and Baa3

1.85%

0.85%

0.40%

 

If the rating agencies assign Credit Ratings which correspond to two different
but adjacent levels in the Ratings Based Pricing Grid, the Applicable Margins
and Facility Fee Percentage will be determined based on the level corresponding
to the lower of such two adjacent levels of Credit Ratings.  If the rating
agencies assign Credit Ratings which correspond to either three different levels
in the Ratings Based Pricing Grid or to two different, non-adjacent levels in
the Ratings Based Pricing Grid, the Applicable Margins and Facility Fee
Percentage will be determined based on the level which is one (1) level above
the lowest of such Credit Ratings.  If Borrower ceases to be rated by two (2) or
more of Moody’s, Fitch and S&P, the Facility Fee Percentage shall be 0.40% and
the Applicable Margins shall instead be calculated based on the Leverage Based
Pricing Grid, effective in each case as of the first day of the first calendar
month immediately following the month in which the Administrative Agent receives
written notice delivered by the Borrower that such cessation has occurred;
provided, however, if the Borrower has not delivered the notice required but the
Administrative Agent becomes aware of such cessation, then the Administrative
Agent shall adjust the level effective as of the first day of the first calendar
month following the date the Administrative Agent becomes aware of such
cessation.

 

Schedule 8-2

--------------------------------------------------------------------------------